Exhibit 10.1

SECOND AMENDED AND RESTATED LOAN AGREEMENT

RTI SURGICAL, INC.,

as Borrower

and

TD BANK, N.A.,

as Administrative Agent,

and

TD BANK, N.A.

and

REGIONS BANK,

as Lenders

and

TD SECURITIES “USA” LLC, as Bookrunner and Joint Lead Arranger, and

REGIONS BANK, as Joint Lead Arranger

Dated as of July 16, 2013



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AGREEMENT

This Second Amended and Restated Loan Agreement (this “Agreement”) is dated
July 16, 2013, by and among: (i) RTI Surgical, Inc., a Delaware corporation
formerly known as RTI Biologics, Inc. (“Borrower”); (ii) TD Bank, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, including any successor thereto, the “Administrative Agent”); and
(iii) each of the Lenders from time to time a party hereto.

Borrower desires to establish financing arrangements with Lenders and Lenders
are willing to make loans and extensions of credit to Borrower under the terms
and provisions set forth in this Agreement. This Agreement amends and restates
in its entirety that certain Amended and Restated Credit Agreement, dated
August 7, 2012 (the “Prior Loan Agreement”). The parties desire to define the
terms and conditions of their relationship in writing.

Now, therefore, the parties hereto, intending to be legally bound, hereby agree
as follows:

SECTION 1

DEFINITIONS AND INTERPRETATIONS

1.1 Terms Defined. As used in this Agreement, the following terms have the
following respective meanings:

(a) “Account” means all of the “accounts” (as that term is defined in the UCC)
of Borrower, whether now existing or hereafter arising.

(b)”Account Debtor” means any Person obligated on any Account owing to Borrower.

(c) “Acquired Entity” is defined in Section 6.1(b).

(d) “Adjusted LIBOR Rate” means a per annum interest rate determined pursuant to
the following formula:

 

Adjusted LIBOR Rate      =     

London Interbank Offered Rate

1 – LIBOR Reserve Percentage

(e) “AdvaMed Code” is defined in Section 4.14(i).

(f) “Advance(s)” means any monies advanced or credit extended to Borrower by
Lender under the Revolving Credit.

(g) “Advance Date” is defined in Section 2.3(b)(ii).

(h) “Advance Request” is defined in Section 2.3(b)(ii).

(i) “Affiliate” means with respect to any Person, (i) any Person which, directly
or indirectly through one or more intermediaries controls, or is controlled by,
or is under common control with, such Person, or (ii) any Person who is a
director or officer (A) of such Person, (B) of any Subsidiary of such Person, or
(C) of any person described in clause (i) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote five percent (5%) or more of the Capital



--------------------------------------------------------------------------------

Stock having ordinary voting power for the election of directors (or comparable
equivalent) of such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise. Control
may be by ownership, contract, or otherwise.

(j) “Alternate Rate” is defined in Section 2.12.

(k) “Anti-Terrorism Laws” means any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

(l) “Applicable Basis Points” is defined in Section 2.9(b).

(m) “Asset Sale” means the sale, transfer, lease, license or other disposition
by Borrower, or by any Subsidiary of Borrower, to any Person other than Borrower
or any such Subsidiary, of any Property (excluding any such disposition
permitted by Section 6.2) now owned, or hereafter acquired, of any nature
whatsoever in any transaction or series of related transactions other than the
sale of Inventory in the ordinary course of business. An “Asset Sale” includes,
but is not limited to, a merger, consolidation, division, conversion,
dissolution or liquidation.

(n) “Assignment of Claims Act” means the Federal Assignment of Claims Act, 31
U.S.C. § 3727 et seq., as amended from time to time.

(o) “Authorized Officer” means any officer (or comparable equivalent) of
Borrower authorized by specific resolution of Borrower to request Advances or
execute Covenant Compliance Certificates as set forth in the authorization
certificate delivered to Lender substantially in the form of Exhibit B.

(p) “Bank Affiliate” means with respect to any Lender, any Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with Lender. For purposes of this definition, control of a Person shall
mean the power, direct or indirect, (i) to vote twenty-five percent (25%) or
more of any class of Capital Stock having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (ii) to direct or cause the direction of the
management and policies of such Person whether by ownership of Capital Stock,
contract or otherwise.

(q) “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereinafter in effect, or any successor statute.

(r) “Blocked Person” is defined in Section 4.25(b).

(s) “Borrowing Certificate” means the certificate delivered to Administrative
Agent by Borrower substantially in the form of Exhibit F.

(t) “Business Day” means any day other than a Saturday, Sunday or federal
holiday (or a day on which commercial banks in New York City are required or
permitted to close) on which Administrative Agent is open and conducting its
customary banking transactions.

(u) “Capitalized Lease Obligations” means any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP, consistently applied.

 

-2-



--------------------------------------------------------------------------------

(v) “Capital Expenditures” means, for any period, the aggregate of all
expenditures (including that portion of Capitalized Lease Obligations
attributable to that period) made in respect of the purchase, construction or
other acquisition of fixed or capital assets, determined in accordance with
GAAP.

(w) “Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
other ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing, but excluding from all of
the foregoing any debt securities convertible into or exchangeable for Capital
Stock (and/or cash based on the value of Capital Stock).

(x) “Change of Control” means the earliest to occur of (i) a “person” or “group”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act, but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
then outstanding voting stock of Borrower, and (ii) during any period of twelve
(12) consecutive months, the board of directors of Borrower shall cease to
consist of a majority of the Continuing Directors.

(y) “Closing” is defined in Section 3.6.

(z) “Closing Date” is defined in Section 3.6.

(aa) “Code” means the Internal Revenue Code of 1986, as amended, as the same may
be in effect, from time to time.

(bb) “Collateral” means all of the Property and interests in Property described
in Section 2.15 and all other Property, and interests in Property that now or
hereafter secure payment of the Obligations and satisfaction by Borrower of all
covenants and undertakings contained in this Agreement and the other Loan
Documents.

(cc) “Consolidated Amortization Expense” means, for any period, the aggregate
consolidated amount of amortization expenses of Borrower, as determined in
accordance with GAAP.

(dd) “Consolidated Depreciation Expense” means for any period, the aggregate,
consolidated amount of depreciation expenses of Borrower, as determined in
accordance with GAAP.

(ee) “Consolidated EBITDA” means, for any period, Borrower’s Consolidated Net
Income (or deficit) plus (i) Consolidated Interest Expense, plus
(ii) Consolidated Depreciation Expense, plus (iii) Consolidated Amortization
Expense, plus (iv) Consolidated Tax Expense, plus (v) Extraordinary Expenses
minus (vi) Extraordinary Income, all as determined in accordance with GAAP. For
purposes hereof, the contribution of Pioneer Surgical Technologies and its
Subsidiaries to “Consolidated EBITDA” (x) for the Quarter ending June 30, 2012
through the Quarter ending December 31, 2012 will be Two Million Eight Hundred
Fifty-Two Thousand and 00/100 Dollars ($2,852,000.00), (y) for the Quarter
ending March 31, 2013 will be Two Million Nine Hundred Sixty-Five Thousand and
00/100 Dollars ($2,965,000.00), and (z) for the Quarter ending June 30, 2013
will be Two Million Eight Hundred Eighty Thousand and 00/100 Dollars
($2,880,000.00).

(ff) “Consolidated Interest Expense” means, for any period (without
duplication), the aggregate, consolidated amount of interest expense required to
be paid or accrued during such period on all Indebtedness of Borrower
outstanding during all or any part of such period, as determined in accordance
with GAAP.

 

-3-



--------------------------------------------------------------------------------

(gg) “Consolidated Net Income” means, for any period, consolidated net income
after taxes of Borrower as such would appear on Borrower’s consolidated
statement of income, prepared in accordance with GAAP.

(hh) “Consolidated Tax Expense” means, for any period, the aggregate
consolidated amount of income tax expenses of Borrower, as determined in
accordance with GAAP.

(ii) “Continuing Directors” shall mean the directors of Borrower on the Closing
Date, and each other director, if, in each case, such other directors’
nomination for election to the board of directors of Borrower is recommended by
a majority of the then Continuing Directors.

(jj) “Contract” means any written or oral legally binding contract, agreement,
instrument, commitment or undertaking of any nature (including leases, licenses,
mortgages, notes, guarantees, sublicenses, subcontracts, letters of intent and
purchase orders) as of the Closing Date or as may hereafter be in effect.

(kk) “Covenant Compliance Certificate” is defined in Section 5.15.

(ll) “Default” means any event, act, condition or occurrence which with notice,
or lapse of time or both, would constitute an Event of Default hereunder.

(mm) “Defaulting Lender” means any Lender that: (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (A) fund any
portion of its Loan or (B) pay over to Borrower any other amount required to be
paid by it under this Agreement, unless, in the case of clause (A) above, such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied; (ii) has notified Borrower in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit; or (iii) has become the subject of a bankruptcy, insolvency or
similar event.

(nn) “Director Indemnification Agreement” means that certain Indemnification
Agreement, dated July 16, 2013, by and between Borrower and its directors.

(oo) “Disqualified Stock” means any Capital Stock which by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event (i) matures or is mandatorily
redeemable for any reason, (ii) is convertible or exchangeable for Indebtedness
or Capital Stock that meets the requirements of clauses (i) and (ii), or
(iii) is redeemable at the option of the holder thereof, in whole or in part, in
each case on or prior to the Term Loan Maturity Date.

(pp) “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the grant of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or entering into an agreement to do any of the foregoing.

 

-4-



--------------------------------------------------------------------------------

(qq) “Distribution” means:

(i) Cash dividends or other cash distributions on any now or hereafter
outstanding Capital Stock of Borrower;

(ii) The redemption, repurchase, defeasance or acquisition of such Capital Stock
or of warrants, rights or other options to purchase such Capital Stock; and

(iii) Any loans or advances (other than salaries), to any shareholder(s),
partner(s) or member(s) of Borrower or any Subsidiary of Borrower.

(rr) “Dividend Payment” is defined in Section 2.2(c)(i).

(ss) “Dividend Payment Date” is defined in Section 2.2(c)(i).

(tt) “Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” mean the lawful
money of the United States of America.

(uu) “Domestic Subsidiary” shall mean any Subsidiary that is organized under the
laws of the United States of America, any state thereof or the District of
Columbia.

(vv) “Domestic Subsidiary Patent Security Agreement” means that certain security
agreement to be executed by each Domestic Subsidiary (other than RTI Donor
Services) granting a security interest in the Patent Collateral of such Domestic
Subsidiary (as defined in such Domestic Subsidiary Patent Security Agreement) in
favor of Administrative Agent and Lenders, in form and substance satisfactory to
Administrative Agent, on or prior to the Closing Date.

(ww) “Domestic Subsidiary Security Agreement” means that certain security
agreement to be executed by each Domestic Subsidiary (other than RTI Donor
Services) in favor of Administrative Agent and Lenders, in form and substance
satisfactory to Administrative Agent, on or prior to the Closing Date.

(xx) “Domestic Subsidiary Trademark Security Agreement” means that certain
security agreement to be executed by each Domestic Subsidiary (other than RTI
Donor Services) granting a security interest in the Trademarks of such Domestic
Subsidiary (as defined in such Domestic Subsidiary Trademark Security Agreement)
in favor of Administrative Agent and Lenders, in form and substance satisfactory
to Administrative Agent, on or prior to the Closing Date.

(yy) “Environmental Laws” means any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees and any and all common law requirements, rules and bases of
liability regulating, relating to or imposing liability or standards of conduct
concerning pollution, protection of the environment, or the impact of Hazardous
Substances on human health or the environment, as now or may at any time
hereafter be in effect from time to time.

(zz) “ERISA” means the Employee Retirement Income Security Act of 1974, as the
same may be in effect, from time to time.

(aaa) “Event of Default” is defined in Section 7.1.

 

-5-



--------------------------------------------------------------------------------

(bbb) “Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced and as may be in effect
from time to time.

(ccc) “Expenses” is defined in Section 9.6.

(ddd) “Extraordinary Income” shall consist of one-time non-recurring income
items, including, but not limited to, gains on sale and acquisition related
recapture of contingent or escrowed purchase money payments.

(eee) “Extraordinary Expenses” means any one-time expenses such as: (i) non-cash
intangible asset impairment charges; (ii) non-cash stock based compensation;
(iii) uninsured litigation settlement costs related to Biomedical Tissue
Services incurred through December 31, 2014, not to exceed Three Million and
00/100 Dollars ($3,000,000.00); and (iv) expenses incurred in connection with
the acquisition of Pioneer Surgical Technologies related to: (A) fees paid to
consultants, advisors, financial investors or to the Securities and Exchange
Commission (solely to the extent legally payable); (B) non-cash purchase price
adjustments to Consolidated EBITDA for GAAP compliance; (C) severance and
retention package payments; and (D) restructuring and integration expenses
incurred through December 31, 2014 (such as IT integration expense, movement of
personnel, closing of facilities, distribution agreement changes and other costs
related to such acquisition), not to exceed in any event Three Million and
00/100 Dollars ($3,000,000.00). The restructuring and integration expenses
referred to in clause (iv) are subject to good faith review by Administrative
Agent for determination of eligibility under the defined categories.

(fff) “FDA” is defined in Section 4.14(a).

(ggg) “FDCA” is defined in Section 4.14(a).

(hhh) “Fixed Charge Coverage Ratio” means, for any period, on a consolidated
basis, the ratio (i) Consolidated EBITDA minus cash taxes, minus
dividend/distributions, minus increases in due from and/or investments in
Affiliates, minus Unfunded Capital Expenditures divided by (ii) required annual
principal and interest payments, all as determined in accordance with GAAP.

(iii) “GAAP” means generally accepted accounting principles as in effect on the
Closing Date applied in a manner consistent with the most recent audited
financial statements of Borrower furnished to Lenders and described in
Section 4.7.

(jjj) “Governmental Authority” means any foreign, federal, state or local
government or political subdivision, or any agency, authority, bureau, central
bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury, or arbitration.

(kkk) “Guarantor” means each of the Domestic Subsidiaries of Borrower (other
than RTI Donor Services) and any other Person who may hereafter guaranty, as
surety, all of the Obligations.

(lll) “Guaranty Agreement” means that certain guaranty agreement to be executed
by each Guarantor in favor of Lenders, in form and substance satisfactory to
Administrative Agent, on or prior to the Closing Date.

(mmm) “Hazardous Substances” means any substances defined or designated as
hazardous or toxic waste, hazardous or toxic material, hazardous or toxic
substance or similar term, under and regulated pursuant to any Environmental
Law.

 

-6-



--------------------------------------------------------------------------------

(nnn) “Hedging Agreements” means any Interest Hedging Instrument or any other
interest rate protection agreement, foreign currency exchange agreement,
commodity purchase or option agreement, or any other interest rate hedging
device or swap agreement (as defined in 11 U.S.C. § 101 et. seq.).

(ooo) “Indebtedness” of any Person, means, at any date, without duplication,
(i) all indebtedness of such Person for borrowed money (including with respect
to Borrower, the Obligations) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, including, without limitation, any debt securities
convertible into or exchangeable for Capital Stock, (iii) all Capitalized Lease
Obligations of such Person, (iv) the face amount of all letters of credit issued
for the account of such Person and all drafts drawn thereunder, (v) all
obligations of other Persons which such Person has guaranteed, (vi) Disqualified
Stock, (vii) all Obligations of such Person under Hedging Agreements, and
(viii) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.

(ppp) “Intellectual Property” means all intellectual property, regardless of
form, including: (i) patents and patent applications, published and unpublished
works of authorship, including audiovisual works, collective works, computer
programs, compilations, databases, derivative works, literary works, mask works,
and sound recordings; (ii) inventions and discoveries, including articles of
manufacture, business methods, compositions of matter, improvements, machines,
methods, and processes and new uses for any of the preceding items; (iii) words,
names, symbols, devices, designs, and other designations, and combinations of
the preceding items, used to identify or distinguish a business, good, group,
product, or service or to indicate a form of certification, including logos,
product designs, and product features (“Trademarks”); and (iv) trade secrets,
confidential information, and information that is not generally known or readily
ascertainable through proper means, whether tangible or intangible, including
algorithms, ideas, designs, formulas, know-how, methods, processes, programs,
prototypes, systems, and techniques.

(qqq) “Interest Hedging Instrument” means any documentation evidencing any
interest rate swap, interest “cap” or “collar” or any other interest rate
hedging device or swap agreement (as defined in 11 U.S.C. § 101 et. seq.)
between Borrower and Lender (or any Affiliate of Lender).

(rrr) “Interest Only Period” is defined in Section 2.2(c)(i).

(sss) “Inventory” means all of the “inventory” (as that term is defined in the
UCC) of Borrower, whether now existing or hereafter acquired or created.

(ttt) “Investor Rights Agreement” means that certain Investor Rights Agreement,
dated July 16, 2013, by and between Borrower and WSHP Biologics Holdings.

(uuu) “IRS” means the Internal Revenue Service.

(vvv) “Lenders” shall mean (i) the Persons listed on Exhibit A (other than any
such Person that has ceased to be a party hereto) and (ii) any Person that has
become a party hereto pursuant to an assignment.

(www) “Leverage Ratio” means, at any time, on a consolidated basis, the ratio of
Borrower’s (i) Total Funded Indebtedness, to (ii) Consolidated EBITDA.

 

-7-



--------------------------------------------------------------------------------

(xxx) “LIBOR Interest Period” means, initially, the first (1st) LIBOR Interest
Period hereunder shall be the period commencing on the date of this Agreement
and ending on and including the July 31, 2013 (date immediately preceding the
first reset date). Thereafter, each “LIBOR Interest Period” shall commence on
and include the 1st calendar day of every calendar month immediately following
the previous LIBOR Interest Period (the “Reset Date”); provided, however, (i) if
any LIBOR Interest Period would end on a day for which there is no numerically
corresponding day in the calendar month, such LIBOR Interest Period shall end on
the last day of the relevant calendar month and (ii) no LIBOR Interest Period
shall extend beyond the Term Loan Maturity Date.

(yyy) “LIBOR Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of LIBOR Rate loans is determined), whether or not Lender has
any Eurocurrency liabilities subject to such reserve requirement at that time.
LIBOR Rate loans shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credits
for proration, exceptions or offsets that may be available from time to time to
Lender. The Adjusted LIBOR Rate shall be adjusted automatically on and as of the
effective date of any change in the LIBOR Reserve Percentage.

(zzz) “LIBOR Spread” is defined in Section 2.4(c).

(aaaa) “LIBOR Spread Applicable Basis Points” is defined in Section 2.4(c).

(bbbb) “Lien” means any interest of any kind or nature in property securing an
obligation owed to, or a claim of any kind or nature in property by, a Person
other than the owner of the Property, whether such interest is based on the
common law, statute, regulation or contract, and including, but not limited to,
a security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt, a lease, consignment or bailment for security
purposes, a trust, or an assignment. For the purposes of this Agreement,
Borrower shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person for security purposes.

(cccc) “Loans” means, collectively, the unpaid balance of cash Advances under
the Revolving Credit and the Term Loan.

(dddd) “Loan Documents” means, collectively, this Agreement, the Note(s), the
Security Documents, and all agreements, instruments and documents executed
and/or delivered in connection therewith, all as may be supplemented, restated,
superseded, amended or replaced from time to time.

(eeee) “London Banking Days” means any day on which commercial banks are open
for general business (including dealings in foreign exchange and foreign
currency deposits) in London, England.

(ffff) “London Interbank Offered Rate” means the rate of interest (rounded
upwards, at Administrative Agent’s option, to the next 100th of one percent)
equal to the British Bankers’ Association LIBOR (“BBA LIBOR”) for the equivalent
LIBOR Interest Period as published by Bloomberg (or such other commercially
available source providing quotations of BBA LIBOR as designated by Lender from
time to time) at approximately 11:00 A.M. (London time) two (2) London Banking
Days prior to the Reset Date; provided however, if more than one BBA LIBOR is
specified, the applicable rate shall be the

 

-8-



--------------------------------------------------------------------------------

arithmetic mean of all such rates. If, for any reason, such rate is not
available, the term London Interbank Offered Rate shall mean, with respect to
any LIBOR Interest Period, the rate of interest per annum determined by
administrative Agent to be the average rate per annum at which deposits in
dollars are offered for such Interest Period by major banks in London, England
at approximately 11:00 A.M. (London time) two (2) London Banking Days prior to
the Reset Date.

(gggg) “Material Adverse Effect” means a Pre-Closing Material Adverse Effect or
a Post-Closing Material Adverse Effect; provided, however, (i) any reference to
Material Adverse Effect for any period prior to or at Closing shall be deemed a
reference to Pre-Closing Material Adverse Effect; and (ii) any reference to
Material Adverse Effect for any period after Closing shall be deemed a reference
to Post-Closing Material Adverse Effect.

(hhhh) “Material Contract” means, with respect to Borrower or any Subsidiary of
Borrower: (i) any distributor, original equipment manufacturer, reseller, value
added reseller, sales, agency or manufacturer’s representative Contract pursuant
to which any Person has a right to market, resell or distribute any products
involving in the case of any such Contract more than Ten Million and 00/100
Dollars ($10,000,000.00) per annum; (ii) other than Standard Outbound IP
Agreements, all licenses, sublicenses and other Contracts involving
consideration in excess of Ten Million and 00/100 Dollars ($10,000,000.00)
pursuant to which any Person is granted any rights to Intellectual Property or
pursuant to which Borrower and/or any Subsidiary has agreed to any restriction
on the right of Borrower and/or any Subsidiary to use or enforce any rights in
or with respect to any Intellectual Property or pursuant to which Borrower
and/or any Subsidiary agrees to encumber, transfer or sell rights in or with
respect to any Intellectual Property; (iii) other than Standard Inbound IP
Agreements, all licenses, sublicenses and other Contracts involving
consideration in excess of Ten Million and 00/100 Dollars ($10,000,000.00)
pursuant to which Borrower and/or any Subsidiary acquired or is granted any
rights to intellectual property owned by a third party or pursuant to which
Borrower and/or any Subsidiary is granted the right to market, resell or
distribute any products, technology or services of any Person; (iv) any other
Contract involving payment of more than Ten Million and 00/100 Dollars
($10,0000.00) per annum; and (v) any amendment, supplement, and modification
(whether oral or written) in respect of any of the foregoing.

(iiii) “Maximum Acquisition and Investment Amount” means with respect to any
Permitted Acquisitions and Permitted Capital Stock Investments, taken together,
(i) Twenty Million and 00/100 Dollars ($20,000,000.00) in any twelve (12)-month
period or (ii) Ten Million and 00/100 Dollars ($10,000,000.00) with respect to
any individual transaction.

(jjjj) “Maximum Revolving Credit Amount” means the sum of Twenty Million and
00/100 Dollars ($20,000,000.00).

(kkkk) “Non-Encumbrance Agreement” means that certain agreement not to encumber
real property to be executed by Borrower and each Domestic Subsidiary in favor
of Administrative Agent and Lenders, in form and substance satisfactory to
Administrative Agent, on or prior to the Closing Date.

(llll) “Note(s)” mean, collectively, the Revolving Credit Notes and Term Loan
Notes.

(mmmm) “Obligations” mean all existing and future debts, liabilities and
obligations of every kind or nature at any time owing by Borrower to Lenders or
any other subsidiary of Lenders or any Bank Affiliate, whether under this
Agreement, or any other existing or future instrument, document or agreement,
between Borrower or Lenders or any other subsidiary of Lenders or any Bank
Affiliate, whether joint or several, related or unrelated, primary or secondary,
matured or contingent, due or to become due (including debts, liabilities and
obligations obtained by assignment), and whether

 

-9-



--------------------------------------------------------------------------------

principal, interest, fees, indemnification obligations hereunder or Expenses
(specifically including interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding with respect to Borrower, whether
or not a claim for such post-commencement interest is allowed), including,
without limitation, debts, liabilities and obligations in respect of the
Revolving Credit and Term Loan and any extensions, modifications, substitutions,
increases and renewals thereof; any amount payable by Borrower or any Subsidiary
of Borrower pursuant to an Interest Hedging Instrument; the payment of all
amounts advanced by Lenders or any other subsidiary of Lenders or any Bank
Affiliate to preserve, protect and enforce rights hereunder and in the
Collateral; and all Expenses incurred by Lenders or any other subsidiary of
Lenders or any Bank Affiliate. Without limiting the generality of the foregoing,
Obligations shall include any other debts, liabilities or obligations owing to
Lenders or any other subsidiary of Lenders or any Bank Affiliate in
connection with any lockbox, cash management, or other services (including
electronic funds transfers or automated clearing house transactions) provided by
Lenders or any other subsidiary of Lenders or any Bank Affiliate to Borrower, as
well as any other loan, advances or extension of credit, under any existing or
future loan agreement, promissory note, or other instrument, document or
agreement between Borrower and any Lender or any other subsidiary of such Lender
or any Bank Affiliate.

(nnnn) “Patent Rights” is defined in Section 4.13(b).

(oooo) “Patent Security Agreement” means that certain security agreement to be
executed by Borrower granting a security interest in the Patent Collateral (as
defined in the Patent Security Agreement) in favor of Administrative Agent and
Lenders, in form and substance satisfactory to Administrative Agent, on or prior
to the Closing Date.

(pppp) “PBGC” means the Pension Benefit Guaranty Corporation.

(qqqq) “Pension Plan” is defined in Section 4.11(a).

(rrrr) “Perfection Certificate” means each Perfection Certificate provided by
Borrower and each Domestic Subsidiary to Administrative Agent on or prior to the
Closing Date in form and substance satisfactory to Administrative Agent.

(ssss) “Permitted Acquisition” is defined in Section 6.1(b)(vi).

(tttt) “Permitted Capital Stock Investment” means any acquisition of the Capital
Stock of any Person that does not become a direct or indirect Subsidiary of
Borrower as a result of such acquisition.

(uuuu) “Permitted Indebtedness” means: (i) Indebtedness to Lenders in
connection with the Revolving Credit, Term Loan or otherwise pursuant to the
Loan Documents; (ii) trade payables incurred in the ordinary course of
Borrower’s business; (iii) Indebtedness outstanding on the date hereof and
listed in Exhibit C; (iv) additional purchase money Indebtedness (including
Capitalized Lease Obligations) hereafter incurred by Borrower to finance the
purchase of fixed assets; provided that, (A) the aggregate amount of any such
Indebtedness at any time outstanding shall not exceed Two Million and 00/100
Dollars ($2,000,000.00), (B) such Indebtedness shall not exceed the purchase
price of the assets funded, (C) such Indebtedness shall be incurred within
ninety (90) days of the acquisition of the assets funded, and (D) no such
Indebtedness may be refinanced for a principal amount in excess of the principal
amount outstanding at the time of such refinancing; (v) any Subordinated
Indebtedness; (vi) additional Indebtedness the aggregate amount of which
outstanding at any time shall not exceed Two Million and 00/100 Dollars
($2,000,000.00); (vii) Indebtedness of Borrower to any Subsidiary and of any
Subsidiary to Borrower or any other Subsidiary; and (viii) Indebtedness which
represents a replacement, refinancing, refunding or renewal of any Indebtedness
described in sub-clauses (iii) through (v) above.

 

-10-



--------------------------------------------------------------------------------

(vvvv) “Permitted Investments” means: (i) obligations issued or guaranteed by
the United States of America or any agency thereof; (ii) commercial paper with
maturities of not more than 180 days and a published rating of not less than A-1
or P-1 (or the equivalent rating) by a nationally recognized investment rating
agency; (iii) certificates of time deposit and bankers’ acceptances having
maturities of not more than one hundred eighty (180) days and repurchase
agreements backed by United States government securities of a commercial bank if
(A) such bank has a combined capital and surplus of at least Five Hundred
Million and 00/100 Dollars ($500,000,000.00), or (B) its debt obligations, or
those of a holding company of which it is a Subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency, and (iv) U.S. money market funds that invest solely in obligations
issued or guaranteed by the United States of America or an agency thereof.

(wwww) “Permitted Liens” means: (i) Liens securing taxes, assessments, business
improvement charges, water charges, sewer rents or governmental charges or
levies not delinquent for a period of thirty (30) days or which are being
contested in good faith and by appropriate proceedings for which adequate
reserves (if required by GAAP) with respect thereto have been established;
(ii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, social security
and other like laws; (iii) Liens on fixed assets security purchase money
Indebtedness permitted under Section 6.7; provided, that such Lien attached to
such assets concurrently, or within ninety (90) days of the acquisition of such
assets, and only to the assets so acquired; (iv) Liens existing on the Closing
Date and shown on Exhibit D; (v) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP; (vi) deposits to
secure the performance of bids and contracts, statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; (vii) Liens to secure obligations to landlords, lessors or renters
under leases or rental agreements; (viii) with respect to any real property,
(A) applicable zoning Requirements of Law, building codes and other land use
Requirements of Law, (B) Liens and other matters of record in existence on the
date hereof listed on Exhibit D, (C) non-monetary Liens and other matters that
would be shown by an accurate title insurance policy or an accurate survey, and
(D) rights of any landlords and sublandlords; (ix) Liens not otherwise permitted
so long as the aggregate outstanding principal amount of the Obligations secured
thereby does not exceed (as to Borrower and all Subsidiaries in the aggregate)
Five Hundred Thousand and 00/100 Dollars ($500,000.00) at any one time;
(x) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries; (xi) any
Lien arising out of the refinancing, replacement, renewal or refunding of any
secured Permitted Indebtedness; and (xii) Liens in favor of Administrative Agent
or Lenders securing the Obligations.

(xxxx) “Person” means an individual, partnership, corporation, trust, limited
liability company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.

(yyyy) “Pioneer Surgical Technologies” means Pioneer Surgical Technologies,
Inc., a Michigan corporation.

 

-11-



--------------------------------------------------------------------------------

(zzzz) “Pioneer Surgical Technologies Merger Agreement” means that certain
Agreement and Plan of Merger, dated June 11, 2013 by and among Borrower, Pioneer
Surgical Technologies, Rockets MI Corporation, a Michigan corporation, and
Shareholder Representative Services, LLC, a Colorado limited liability company,
solely in its capacity as agent for the stockholders.

(aaaaa) “Post-Closing Material Adverse Effect” means a material adverse effect
with respect to (i) the business, assets, properties, financial condition,
contingent liabilities, or results of operations of Borrower and its
Subsidiaries, (ii) Borrower’s ability to pay the Obligations in accordance with
the terms hereof, or (iii) the validity or enforceability of this Agreement or
any of the other Loan Documents or the rights and remedies of Lenders hereunder
or thereunder.

(bbbbb) “Pre-Closing Material Adverse Effect” means any development outside the
ordinary course of business of Borrower and excluding matters of a general
economic, financial or political nature which would reasonably be expected to
have a material adverse effect which would cause: (i) Borrower to default under
the payment obligations under the Loans; or (ii) Borrower to default on the
financial covenants in this Agreement.

(ccccc) “Preferred Stock” means that certain preferred stock of Borrower
designated as Series A Preferred Stock, $0.001 par value per share, having the
rights, preferences, privileges and designations set forth in the Preferred
Stock Certificate of Designation, issued to WSHP Biologics Holdings pursuant to
the Preferred Stock Investment Agreement.

(ddddd) “Preferred Stock Certificate of Designation” means that certain Series A
Preferred Stock Certificate of Designation of Borrower as in effect on the
Closing Date.

(eeeee) “Preferred Stock Investment Agreement” means that certain Investment
Agreement, dated June 12, 2013, by and between Borrower and WSHP Biologics
Holdings.

(fffff) “Property” means any interest of Borrower or any Subsidiary in any kind
of property or asset, whether real, personal or mixed, or tangible or
intangible.

(ggggg) “Quarter” means each of the following calendar quarters: (i) January 1
through March 31; (ii) April 1 through June 30; (iii) July 1 through
September 30; and (iv) October 1 through December 31.

(hhhhh) “Quarter End” means the day on which each Quarter ends (i.e.,
(i) March 31; (ii) June 30; (iii) September 30; and (iv) December 31); provided,
however, to the extent such day is not a Business Day, payments shall be due on
the first following day that is a Business Day. Such extension of time will not
be included in the calculation of interest due.

(iiiii) “Regulated Products” is defined in Section 4.14(a).

(jjjjj) “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System comprising Part 204 of Title 12, Code of Federal
Regulations, as in effect from time to time, and any successor thereto.

(kkkkk) “Required Lenders” shall mean, at any time: (i) if there are two
(2) Lenders, all of the Lenders; and (ii) if there are three (3) or more
Lenders, then Lenders having Loans representing more than sixty-seven percent
(67%) of the sum of all Loans outstanding at such time.

 

-12-



--------------------------------------------------------------------------------

(lllll) “Requirement of Law” means, collectively, all international, foreign,
federal, state and local laws, statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

(mmmmm) “Reset Date” is defined in the definition of LIBOR Interest Period.

(nnnnn) “Restricted Cash” means restricted cash as defined by GAAP.

(ooooo) “Revolving Credit” is defined in Section 2.1(a).

(ppppp) “Revolving Credit Closing Fee” is defined in Section 2.6(a).

(qqqqq) “Revolving Credit Maturity Date” means July 15, 2018, or such later date
as Lender may, in its sole and absolute discretion, designate in writing to
Borrower.

(rrrrr) “Revolving Credit Note(s)” is defined in Section 2.1(b).

(sssss) “RTI Donor Services” means RTI Donor Services, Inc., a Delaware
non-profit corporation.

(ttttt) “Scheduled Intellectual Property” is defined in Section 4.13(b).

(uuuuu) “Securities Pledge Agreement” means that certain securities pledge
agreement to be executed by Borrower (and each applicable Subsidiary of
Borrower) in favor of Administrative Agent and Lenders, in form and substance
satisfactory to Administrative Agent, on or prior to the Closing Date.

(vvvvv) “Security Agreement” means that certain security agreement to be
executed by Borrower in favor of Administrative Agent and Lenders, in form and
substance satisfactory to Administrative Agent, on or prior to the Closing Date.

(wwwww) “Security Documents” means, collectively, the Guaranty Agreement, the
Security Agreement, the Patent Security Agreement, the Trademark Security
Agreement, the Domestic Subsidiary Security Agreement, the Domestic Subsidiary
Patent Security Agreement, the Domestic Subsidiary Trademark Security Agreement,
the Non-Encumbrance Agreements, the U.S. Patent Non-Encumbrance Agreement, the
Securities Pledge Agreement, the Perfection Certificates, and all agreements,
instruments and documents executed and/or delivered in connection therewith, all
as may be supplemented, restated, superseded, amended or replaced from time to
time.

(xxxxx) “Social Security Act” is defined in Section 4.14(f).

(yyyyy) “Standard Inbound IP Agreements” means (i) non-disclosure agreements
granting to Borrower a limited right to use a third party’s confidential
information entered into by Borrower in the ordinary course of its business,
consistent with past practice, (ii) “shrink wrap” and similar generally
available commercial end-user licenses to software that is not redistributed
with the products, (iii) employment agreements and consulting agreements
pursuant to which Borrower obtains rights to use Intellectual Property created
in the scope of such employment or provision of services for Borrower,
(iv) agreements granting Borrower a right to use the third party Trademarks in
connection with Company’s marketing or advertising of Borrower, or Borrower’s
products or such third party’s products; and (v) other agreements pursuant to
which Borrower has been granted a license to use Intellectual Property in the
ordinary course of business consistent with past practices.

 

-13-



--------------------------------------------------------------------------------

(zzzzz) “Standard Outbound IP Agreements” means (i) non-disclosure agreements
granting to a third party a limited right to use Borrower’s confidential
information entered into by Borrower in the ordinary course of its business,
consistent with past practice, (ii) non-exclusive licenses to Borrower’s
products (which, to the extent such products are software, are licenses to
object code) granted by Borrower or other agreements pursuant to which Borrower
has granted a license to Intellectual Property in the ordinary course of its
business consistent with past practice, and (iii) agreements granting a third
party a right to use Borrower’s Trademarks in connection with such third party’s
marketing or advertising of Borrower or Borrower’s products.

(aaaaaa) “Subordinated Debt” means Indebtedness of Borrower subject to payment
terms and subordination provisions set forth in a Subordination Agreement.

(bbbbbb) “Subordination Agreement” means an agreement between Borrower, the
Administrative Agent and the holders of any Indebtedness, containing the terms
of subordination and related provisions and otherwise reasonably acceptable to
the Administrative Agent.

(cccccc) “Subsidiary” with respect to any Person at any time, means: (i) any
corporation more than fifty percent (50%) of whose voting stock is legally and
beneficially owned by such Person or owned by a corporation more than fifty
percent (50%) of whose voting stock is legally and beneficially owned by such
Person; (ii) any trust of which a majority of the beneficial interest is at such
time owned directly or indirectly, beneficially or of record, by such Person or
one or more Subsidiaries of such Person; (iii) any corporation, partnership,
joint venture, limited liability company or other entity of which ownership
interests having ordinary voting power to elect a majority of the board of
directors or other Persons performing similar functions are at such time owned
directly or indirectly, beneficially or of record, by, or which is otherwise
controlled directly, indirectly or through one or more intermediaries by, such
Person or one or more Subsidiaries of such Person.

(dddddd) “Term Loan” is defined in Section 2.2(a).

(eeeeee) “Term Loan Maturity Date” means July 15, 2018.

(ffffff) “Term Loan Note(s)” is defined in Section 2.2(b).

(gggggg) “Term Loan Closing Fee” is defined in Section 2.6(b).

(hhhhhh) “Third Party Intellectual Property Rights” is defined in
Section 4.13(b).

(iiiiii) “Total Funded Indebtedness” means outstanding Indebtedness for borrowed
money and other interest bearing Indebtedness, including current and long term
Indebtedness.

(jjjjjj) “Trademark Security Agreement” means that certain security agreement to
be executed by Borrower granting a security interest in the Trademarks of
Borrower in favor of Administrative Agent and Lenders, in form and substance
satisfactory to Administrative Agent, on or prior to the Closing Date.

(kkkkkk) “UCC” means the Uniform Commercial Code as adopted in the State of
Florida, as in effect from time to time.

 

-14-



--------------------------------------------------------------------------------

(llllll) “Unfunded Capital Expenditures” means Capital Expenditures that are not
financed through interest bearing Indebtedness; provided, however, “Unfunded
Capital Expenditures” (i) for fiscal years ending December 31, 2013 and 2014
shall exclude expenses associated with the new facility construction (currently
estimated at Fourteen Million and 00/100 Dollars ($14,000,000.00)), located at
11631 Research Circle, Alachua, Florida; and (ii) shall include for any Quarter
ending prior to the Closing Date, the amount of One Million and 00/100 Dollars
($1,000,000.00) for Pioneer Surgical Technologies and its Subsidiaries.

(mmmmmm) “Unrestricted Cash” means all cash less any Restricted Cash.

(nnnnnn) “U.S. Patent Non-Encumbrance Agreement” means that certain agreement
not to encumber any United States patent to be executed by each Subsidiary of
Borrower that is not a Domestic Subsidiary but holds a United State patent, in
favor of Administrative Agent and Lenders, in form and substance satisfactory to
Administrative Agent, on or prior to the Closing Date.

(oooooo) “Waterstreet Agreements” means (i) the Preferred Stock Investment
Agreement, (ii) the Preferred Stock Certificate of Designation, (iii) the
Director Indemnification Agreement and (iv) the Investor Rights Agreement.

(pppppp) “WSHP Biologics Holdings” means WSHP Biologics Holdings, LLC, a
Delaware limited liability company.

1.2 Other Capitalized Terms. Any other capitalized terms used without further
definition herein shall have the respective meaning set forth in the UCC.

1.3 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP as in
effect on the Closing Date, to the extent applicable, except as otherwise
expressly provided in this Agreement. If there are any changes in GAAP after the
Closing Date that would affect the computation of the financial covenants in
Section 5.12, such changes shall only be followed, with respect to such
financial covenants, from and after the date this Agreement shall have been
amended to take into account any such changes.

1.4 Construction. No doctrine of construction of ambiguities in agreements or
instruments against the interests of the party controlling the drafting shall
apply to any Loan Documents.

SECTION 2

THE LOANS

2.1 Revolving Credit — Description.

(a) Subject to the terms and conditions of this Agreement, Lenders hereby
establish for the benefit of Borrower a revolving credit facility (collectively,
the “Revolving Credit”) which shall include cash Advances extended by Lenders to
or for the benefit of Borrower from time to time hereunder. The aggregate
principal amount of unpaid cash Advances shall not at any time exceed the
Maximum Revolving Credit Amount. Subject to such limitation, the outstanding
balance of Advances under the Revolving Credit may fluctuate from time to time,
to be reduced by repayments made by Borrower, to be increased by future Advances
which may be made by Lenders, to or for the benefit of Borrower, and, subject to
the provisions of Section 7, shall be due and payable on the Revolving Credit
Maturity Date.

 

-15-



--------------------------------------------------------------------------------

(b) At Closing, Borrower shall execute and deliver one or more promissory notes
to Lenders for the Maximum Revolving Credit Amount (“Revolving Credit Note(s)”).
The Revolving Credit Notes shall evidence Borrower’s unconditional obligation to
repay Lenders for all Advances made under the Revolving Credit, with interest as
herein provided. Each Advance under the Revolving Credit shall be deemed
evidenced by the Revolving Credit Notes, which is deemed incorporated herein by
reference and made part hereof. The Revolving Credit Notes shall be in form and
substance satisfactory to Administrative Agent and Lenders.

(c) Accrued interest on the Revolving Credit will be payable quarterly in
arrears on each Quarter End.

(d) Subject to the terms of this Section 3.1, Lenders agree to issue letters of
credit on behalf of Borrower or its Subsidiaries from time-to-time (the “Letters
of Credit”); provided, however, that the maximum aggregate stated amount of all
Letters of Credit outstanding at any time shall not exceed Five Hundred Thousand
and 00/100 Dollars ($500,000.00). For purposes of determining availability of
Advances, the Revolving Credit Limit shall be reduced by the face amount of all
outstanding Letters of Credit. Borrower shall pay to Lenders a reasonable letter
of credit fee. All Letters of Credit shall be in form and substance reasonably
satisfactory to Administrative Agent and Lenders.

(e) The term of the Revolving Credit shall expire on the Revolving Credit
Maturity Date. On such date, unless having been sooner accelerated by Lenders
pursuant to the terms hereof, and without impairing any rights under this
Agreement or any other Loan Document, all sums owing under the Revolving Credit
shall be due and payable in full, and as of and after such date Borrower shall
not request and Lenders shall not make any further Advances under the Revolving
Credit.

2.2 Term Loan — Description.

(a) Lenders hereby agree to advance to Borrower, subject to the terms and
conditions of this Agreement, the sum of Sixty Million And 00/100 Dollars
($60,000,000.00) (the “Term Loan”).

(b) At Closing, Borrower shall execute and deliver one or more promissory notes
to Lenders in the original principal amount of the Term Loan (“Term Loan
Note(s)”). The Term Loan Notes shall evidence Borrower’s unconditional
obligation to repay to Lender the Term Loan with interest as provided in this
Agreement. The Term Loan Notes shall be in form and substance satisfactory to
Lenders.

(c) Principal and accrued interest under the Term Loan shall be payable as
follows:

(i) Beginning September 30, 2013 and continuing through and including
December 31, 2014 (the “Interest Only Period”), accrued interest will be payable
quarterly in arrears on each Quarter End; provided, however, if Borrower pays
any cash dividend or makes any other cash distribution on the Preferred Stock (a
“Dividend Payment”) at any time prior to July 16, 2014 (the “Dividend Payment
Date”), Borrower, in addition to the payment of the accrued interest paid during
the Interest Only Period, shall also pay to Lenders (on the first
(1st) anniversary of the Closing Date) an aggregate amount equal to any and all
Dividend Payments paid by Borrower as a prepayment of the principal balance of
the Term Loan (such prepayment will be treated as made in accordance with
Section 2.7).

(ii) After the Interest Only Period, interest will be payable quarterly in
arrears, together with payments of the principal balance of the Term Loan at
each Quarter End as follows:

 

-16-



--------------------------------------------------------------------------------

Quarter End

   Principal Payment

(A) March 31, 2015; and (B) June 30, 2015.

   $1,500,000.00 (A) September 30, 2015; (B) December 31, 2015; (C) March 31,
2016; (D) June 30, 2016; (E) September 30, 2016; (F) December 31, 2016; (G)
March 31, 2017; and (H) June 30, 2017.    $1,125,000.00 (A) September 30, 2017;
(B) December 31, 2017; (C) March 31, 2017; and (D) June 30, 2018.   
$1,500,000.00

(iii) A final payment of any and all unpaid principal and any and all accrued
unpaid interest outstanding under the Term Loan shall be due and payable on the
Term Loan Maturity Date.

2.3 Advances and Payments.

(a) Except to the extent otherwise set forth in this Agreement (or in the case
of an Interest Hedging Instrument under the applicable agreements), all payments
of principal and of interest on the Revolving Credit, Term Loan and all
Expenses, fees, indemnification obligations and all other charges and any other
Obligations of Borrower, shall be made to Administrative Agent for the benefit
of the Lenders at its banking office at 9715 N. Gate Parkway, Jacksonville,
Florida 32246, or such other office as Administrative Agent may designate in
writing, in United States dollars, in immediately available funds. Borrower
hereby authorizes Administrative Agent, following notice to Borrower (provided
no notice is required for regularly scheduled payments), to charge checking
account number                                          maintained at
Administrative Agent and further agrees that Administrative Agent shall have the
unconditional right and discretion (and Borrower hereby authorizes Lender) to
charge such account, following notice to Borrower (provided no notice is
required for regularly scheduled payments), in any event for all of Borrower’s
Obligations as they become due from time to time under this Agreement including,
without limitation, interest, principal, fees, indemnification obligations and
reimbursement of Expenses. Alternatively, Administrative Agent may in its
discretion, after notice Borrower, (and Borrower hereby authorizes
Administrative Agent to) make a cash Advance under the Revolving Credit in a sum
sufficient to pay all interest accrued and payable on the Obligations and to pay
all costs, fees and Expenses owing hereunder. Borrower acknowledges that
Borrower’s failure to maintain sufficient funds in any checking, operating or
deposit account for payment of any of the Obligations, or Administrative Agent’s
failure to charge any such account shall not relieve Borrower of any payment
obligation under this Agreement or any other Loan Document. Any payments
received prior to 2:00 p.m. Eastern time on any Business Day shall be deemed
received on such Business Day. Any payments (including any payment in full of
the Obligations), received after 2:00 p.m. Eastern time on any Business Day
shall be deemed received on the immediately following Business Day.

(b) Cash Advances which may be made by Lenders from time to time under the
Revolving Credit shall be made available by crediting such proceeds to
Borrower’s operating account with Administrative Agent.

(i) All cash Advances requested by Borrower under the Revolving Credit must be
in the minimum amount of One Hundred and 00/100 Dollars ($100.00) and integral
multiples of One Hundred and 00/100 Dollars ($100.00) in excess thereof.

 

-17-



--------------------------------------------------------------------------------

(ii) All cash Advances requested by Borrower under the Revolving Credit are to
be in writing pursuant to a written request (an “Advance Request”). Requests for
Advances under the Revolving Credit must be requested three (3) Business Days in
advance and must specify the requested date of such Advance (the “Advance Date”)
and the amount of such Advance. Upon Lender’s written request, with each Advance
Request, Borrower shall submit a Borrowing Certificate.

(iii) Upon receiving a request for an Advance in accordance with subparagraph
(ii) above, and subject to the conditions set forth in this Agreement, Lender
shall make the requested Advance available to Borrower as soon as is reasonably
practicable on the Advance Date.

2.4 Interest.

(a) The unpaid principal balance of cash Advances under the Revolving Credit
shall bear interest, subject to the terms hereof, at a per annum rate equal to:
(i) the Adjusted LIBOR Rate plus (ii) the LIBOR Spread.

(b) The unpaid principal balance of the Term Loan shall bear interest, subject
to the terms hereof, at a per annum rate equal to: (i) the Adjusted LIBOR Rate
plus (ii) the LIBOR Spread.

(c) The “LIBOR Spread” shall be: (i) for the period commencing on the Closing
Date and continuing through, but not including, December 31, 2013, one hundred
fifty (150) basis points per annum; and (ii) for the period commencing on
December 31, 2013, the LIBOR Spread Applicable Basis Points. For purposes of
this Agreement, the “LIBOR Spread Applicable Basis Points” are determined based
on Borrower’s financial performance under its Leverage Ratio as follows:

 

Leverage Ratio

  

LIBOR Spread
Applicable Basis Points
per annum

Less than 1x

   100 basis points

Equal to or greater than 1x but less than 1.5x

   125 basis points

Equal to or greater than 1.5x but less than 2x

   150 basis points

Equal to or greater than 2x

   175 basis points

(d) Changes in the LIBOR Spread resulting from changes in the Leverage Ratio
shall become effective on the date that is three (3) Business Days after the
date on which financial statements are delivered to the Administrative Agent
pursuant to Section 5.14 and shall remain in effect until the next change to be
effected pursuant to this Section 2.4(d).

2.5 Additional Interest Provisions.

(a) Interest on the Loans shall be calculated on the basis of a year of three
hundred sixty (360) days but charged for the actual number of days elapsed.

 

-18-



--------------------------------------------------------------------------------

(b) After the occurrence and during the continuance of an Event of Default
hereunder, at the election of the Administrative Agent, the per annum effective
rate of interest on all outstanding principal under the Loans, shall accrue at
the rate otherwise applicable to the Loans plus three hundred (300) basis
points. All such increases may, at the election of the Administrative Agent, be
applied retroactively to the date of the occurrence of the Event of Default.
Borrower agrees that the default rate payable to Lenders is a reasonable
estimate of damages suffered by Lenders and is not a penalty.

(c) All contractual rates of interest chargeable on outstanding principal under
the Loans shall continue to accrue and be paid even after Default, an Event of
Default, maturity, acceleration, judgment, bankruptcy, insolvency proceedings of
any kind or the happening of any event or occurrence similar or dissimilar.

(d) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest hereunder and charged or collected pursuant to the terms of this
Agreement exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such court determines Lender has charged or received interest
hereunder in excess of the highest applicable rate, Lender shall apply, in its
sole discretion, and set off such excess interest received by Lender against
other Obligations due or to become due and such rate shall automatically be
reduced to the maximum rate permitted by such law.

2.6 Fees and Charges.

(a) At Closing, Lenders shall have fully earned and Borrower shall
unconditionally pay to Lender, a non-refundable fee with respect to the
Revolving Credit (the “Revolving Credit Closing Fee”) of One Hundred Thousand
and 00/100 Dollars ($100,000.00).

(b) At Closing, Lenders shall have fully earned and Borrower shall
unconditionally pay to Lender a non-refundable fee with respect to the Term Loan
(the “Term Loan Closing Fee”) of Three Hundred Thousand and 00/100 Dollars
($300,000.00).

2.7 Prepayments.

(a) Borrower may prepay the Revolving Credit and Term Loan in whole or in part
at any time or from time to time, without penalty or premium except as provided
in Section 2.11. Any prepayment shall be accompanied by all accrued and unpaid
interest. Any partial prepayment of the Term Loan shall be applied to the Term
Loan in the inverse order of maturity.

(b) Borrower shall be required to prepay the Term Loan, in whole or in part,
immediately upon the receipt of any proceeds from: (i) the issuance of
non-purchase money debt (other than Permitted Indebtedness); (ii) any
transaction or series of transactions involving the sale of any asset or assets
outside the ordinary course of business in any calendar year in excess of Five
Hundred Thousand and 00/100 Dollars ($500,000.00); (iii) any issuance of Capital
Stock of Borrower or any of its Subsidiaries except (A) any issuance of Capital
Stock in connection with a Permitted Acquisition that is permitted under
Section 6.1(b) or otherwise approved by Administrative Agent, (B) any Capital
Stock issued in connection with the conversion of Preferred Stock, and (C) any
issues of Capital Stock to employees of Borrower or its Subsidiaries under a
stock plan approved by the board of directors of Borrower.

 

-19-



--------------------------------------------------------------------------------

2.8 Use of Proceeds.

(a) The extensions of credit under and proceeds of the Term Loan shall be used
to fund the acquisition of Pioneer Surgical Technologies pursuant to the terms
and conditions of the Pioneer Surgical Technologies Merger Agreement.

(b) The extensions of credit under and proceeds of the Revolving Credit shall be
used for: (i) working capital and general corporate purposes; (ii) the
acquisition of Pioneer Surgical Technologies pursuant to the terms and
conditions of the Pioneer Surgical Technologies Merger Agreement; and
(iii) acquisition costs associated with Pioneer Surgical Technologies.

2.9 Unused Revolving Credit Fee. Borrower shall pay to Lender a quarterly fee in
arrears based upon the unused portion of the Revolving Credit.

(a) For purposes of this Agreement, “Unused Revolving Credit” means an amount
equal to: (i) the Maximum Revolving Credit Amount (i.e., Twenty Million and
00/100 Dollars ($20,000,000.00); minus (ii) the average daily outstanding
principal balance of the Revolving Credit for the immediately preceding Quarter.

(b) The “Unused Revolving Credit Fee” shall be: (i) for the period commencing on
the Closing Date and continuing through, but not including, December 31, 2013,
an amount equal to the Unused Revolving Credit for such immediately preceding
Quarter multiplied by twenty-five (25) basis points per annum; and (ii) for the
period commencing on December 31, 2013, an amount equal to the Unused Revolving
Credit for such immediately preceding Quarter multiplied by the Applicable Basis
Points. For purposes of this Agreement, the “Applicable Basis Points” are
determined based on Borrower’s financial performance under the Leverage Ratio as
follows:

 

Leverage Ratio

  

Applicable Basis Points
per annum

Less than 1x

   15 basis points

Equal to or greater than 1x but less than 1.5x

   20 basis points

Equal to or greater than 1.5x but less than 2x

   25 basis points

Equal to or greater than 2x

   30 basis points

(c) Changes in the Applicable Basis Points resulting from changes in the
Leverage Ratio shall become effective on the date that is three (3) Business
Days after the date on which financial statements are delivered to the
Administrative Agent pursuant to Section 5.14 and shall remain in effect until
the next change to be effected pursuant to this Section 2.9(c).

2.10 Capital Adequacy. If the adoption of or any change in any Requirement of
Law imposes, modifies, or deems applicable any capital adequacy, capital
maintenance or similar requirement which affects the manner in which any Lender
allocates capital resources to its commitments (including any commitments
hereunder), and as a result thereof, in the reasonable opinion of such Lender,
the rate of return on such Lender’s capital with regard to the Loans is reduced
to a level below that which such Lender could have achieved but for such
circumstances, by an amount determined by such Lender to be material, then in
such case and upon notice from such Lender to Borrower, from time to time,
Borrower

 

-20-



--------------------------------------------------------------------------------

shall pay such Lender such additional amount or amounts as shall compensate such
Lender for such reduction in such Lender’s rate of return. Such notice shall
contain the statement of such Lender with regard to any such amount or amounts
which shall, in the absence of manifest error, be binding upon Borrower. In
determining such amount, such Lender may use any reasonable method of averaging
and attribution that it deems applicable. Any rules, regulations, policies,
guidelines, directives or similar requirements adopted, promulgated or
implemented in connection with (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (b) the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or any United States Governmental Authority, in each case pursuant to Basel III,
shall in all events be deemed to have been imposed, introduced and adopted after
the date of this Agreement. A certificate as to any additional amounts payable
pursuant to this Section 2.10 submitted by any Lender to Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error.

2.11 Funding Indemnity. Borrower shall indemnify Administrative Agent and each
Lender, and hold Administrative Agent and each Lender harmless from any loss,
damages, liability, or expense which Administrative Agent or such Lender may
sustain or incur as a consequence of the making of a prepayment of Loans on a
day which is not the last day of a LIBOR Interest Period with respect thereto.
With respect to such Loans, such indemnification shall equal the excess, if any,
of (a) the amount of interest which would have accrued on the amount so prepaid
for the period from the date of such prepayment at the applicable rate of
interest for such Loans provided for herein over (b) the amount of interest (as
reasonably determined by Administrative Agent) which would have accrued to
Lenders on such amount by placing such amount on deposit for a comparable period
with leading banks in the London interbank Eurodollar market. This covenant
shall survive the termination of this Agreement, and the payment of the
Obligations. Borrower shall be liable for any breakage costs associated with any
Interest Hedging Instrument or any Hedging Agreement as a result of any
prepayment.

2.12 Inability to Determine Interest Rate. Notwithstanding any other provision
of this Agreement, if Administrative Agent shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that (a) by
reason of circumstances affecting the relevant market, reasonable and adequate
means do not exist for ascertaining the Adjusted LIBOR Rate for a LIBOR Interest
Period, or (b) the Adjusted LIBOR Rate does not adequately and fairly reflect
the cost to Lenders of funding Advances under the Revolving Credit that Borrower
has requested during a LIBOR Interest Period, Lender shall forthwith give
telephone notice of such determination, confirmed in writing, to Borrower at
least two (2) Business Days prior to the first day of such LIBOR Interest
Period, whereupon the outstanding principal amount shall bear interest at an
equivalent rate then designated by the Administrative Agent, in its reasonable
discretion, for general commercial loan reference purposes (the “Alternate
Rate”).

2.13 Illegality. Notwithstanding any other provision of this Agreement, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof to Administrative Agent or Lenders by the relevant
Governmental Authority shall make it unlawful for Lenders to make or maintain
Advances under the Revolving Credit as contemplated by this Agreement, or to
obtain in the interbank Eurodollar market, the funds with which to make such
Loans, (a) Administrative Agent shall promptly notify Borrower thereof, (b) the
commitment of Lenders hereunder to make Advances or continue Advances as such
shall forthwith be suspended until Administrative Agent shall give notice that
the condition or situation which gave rise to the suspension no longer exists,
and (c) each Lender’s Loans then outstanding, if any, shall be converted on the
last day of the LIBOR Interest Period for such Loans so as to bear interest at
the Alternate Rate. Borrower agrees promptly to pay Administrative Agent and
Lenders, upon its demand, any additional amounts necessary to compensate
Administrative Agent and Lenders for actual and direct costs (but not including
anticipated profits) reasonably incurred by Administrative Agent and Lenders in
connection with any repayment in accordance with this Section 

 

-21-



--------------------------------------------------------------------------------

2.13, including but not limited to, any interest or fees payable by Lenders to
lenders of funds obtained by it in order to make or maintain its loans
hereunder. A certificate as to any additional amounts payable pursuant to this
Section 2.13 submitted by Administrative Agent to Borrower shall be conclusive
evidence (absent manifest error) of such amounts owing. Administrative Agent
agrees to use reasonable efforts to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section 2.13; provided, however, that such
efforts shall not cause the imposition on Administrative Agent or any Lender of
any additional costs or legal or regulatory burdens deemed by Administrative
Agent or such Lender in its reasonable discretion to be material.

2.14 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by Administrative Agent or
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall impose, modify, or hold applicable, any reserve, special deposit,
compulsory loan, or similar requirement against assets held by, deposits or
other liabilities in, or for the account of, advances, loans, or other extension
of credit (including participations therein) by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

(ii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to materially increase the cost to
such Lender of making or maintaining Advances under the Revolving Credit, or to
reduce any amount receivable hereunder, or under any Note, then, in any such
case, Borrower shall promptly pay such Lender, upon its demand, any additional
amounts necessary to compensate such Lender for such additional costs or reduced
amount receivable which such Lender reasonably deems to be material as
determined by such Lender, with respect to its Advances. A certificate as to any
additional amounts payable pursuant to this Section 2.14 submitted by such
Lender to Borrower shall be presumptive evidence of such amounts owing in the
absence of manifest error. Each Lender agrees to use reasonable efforts to
avoid, or to minimize, any amounts which might otherwise be payable pursuant to
this Section 2.14; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal regulatory burdens
deemed by such Lender in good faith to be material.

(b) A certificate as to any additional amounts payable pursuant to this
Section 2.14 submitted by any Lender to Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. In
determining such amount, such Lender shall use a reasonable averaging and
attribution method. Notwithstanding anything to the contrary in this
Section 2.14, Borrower shall not be required to compensate a Lender pursuant to
this Section 2.14 for any amounts incurred more than six (6) months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six (6)-month period shall be
extended to include the period of such retroactive effect.

(c) The agreements in this Section 2.14 shall survive the termination of this
Agreement and payment of the Obligations.

2.15 Security for Obligations. To secure the payment and performance of the
Obligations:

 

-22-



--------------------------------------------------------------------------------

(a) Pursuant to the Security Agreement, Borrower shall grant to Administrative
Agent, for the benefit of Lenders, a first priority security interest in and to
all of the Property (including, without limitation, Intellectual Property
pursuant to the Patent Security Agreement and the Trademark Security Agreement)
of Borrower (excluding any interest in owned or leased real property of
Borrower).

(b) Pursuant to the Domestic Subsidiary Security Agreement, each Domestic
Subsidiary (other than RTI Donor Services) shall grant to Administrative Agent,
for the benefit of Lenders, a first priority security interest in and to all of
the Property (including, without limitation, Intellectual Property pursuant to
the Domestic Subsidiary Patent Security Agreement and the Domestic Subsidiary
Trademark Security Agreement) of such Domestic Subsidiary (excluding any
interest in owned or leased real property of such Domestic Subsidiary).

(c) Pursuant to the U.S. Patent Non-Encumbrance Agreement, each Subsidiary that
(i) is not a Domestic Subsidiary and (ii) owns any United States patent shall
agree not to allow any Lien to be created on such United States Patent.

(d) Pursuant to the Non-Encumbrance Agreement: (i) Borrower shall agree not to
allow any Lien to be created (other than a Permitted Lien) on any interest of
Borrower in owned or leased real property of Borrower; and (ii) each Domestic
Subsidiary (other than RTI Donor Services) shall agree not to allow any Lien to
be created (other than a Permitted Lien) on any interest of such Domestic
Subsidiary in owned or leased real property of such Domestic Subsidiary.

(e) Pursuant to the Securities Pledge Agreement, Borrower and each Subsidiary of
Borrower owning any Capital Stock in a Subsidiary that is not a Domestic
Subsidiary shall pledge to Administrative Agent, for the benefit of Lenders, a
first priority security interest in and to sixty-five percent (65%) of the
Capital Stock of any Subsidiary of Borrower that is not a Domestic Subsidiary.

2.16 [Intentionally omitted.]

2.17 Replacement of Lenders. Borrower shall be permitted to replace any Lender
that (a) requests reimbursement for amounts owing pursuant to Section 2.10 or
2.14, (b) is a Defaulting Lender, or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each Lender or
each Lender affected thereby (provided that at least Required Lenders’ consent
to such proposed amendment, supplement, modification, consent or waiver has been
obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the replacement financial institution shall purchase, at par, all Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) Borrower shall be liable to such replaced Lender under
Section 9.4 if any Loan owing to such replaced Lender shall be purchased other
than on the last day of the Interest Period relating thereto, (v) the
replacement financial institution shall be satisfactory to the Administrative
Agent in its sole and absolute discretion, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 9.11, (vii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.10 or 2.14, as the case may be, and (viii) any such replacement shall
not be deemed to be a waiver of any rights that Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, without limiting any other
rights Borrower may have against such Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

-23-



--------------------------------------------------------------------------------

(a) fees shall cease to accrue on the Unused Revolving Credit of such Defaulting
Lender pursuant to Section 2.9(b); and

(b) the Advances and Revolving Credit commitment of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification); provided that (i) such Defaulting Lender’s Revolving Credit
commitment may not be increased or extended without its consent, (ii) the
principal amount of, or interest or fees payable on, Loans may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent, and (iii) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lenders, as the case may be, shall require the consent of
such Defaulting Lender.

SECTION 3

CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

Closing under this Agreement is subject to the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Administrative Agent and Lenders):

3.1 Resolutions, Opinions, and Other Documents. Borrower shall have delivered,
or caused to be delivered to Administrative Agent the following:

(a) this Agreement, the Notes, the Security Documents and each of the other Loan
Documents, all properly executed;

(b) financing statements and each of the other documents to be executed and/or
delivered by Borrower or any other Person pursuant to this Agreement;

(c) certified copies of (i) resolutions of Borrower’s and each applicable
Subsidiary’s board of directors or managing members (as applicable) authorizing
the execution, delivery and performance of this Agreement, the Notes to be
issued hereunder and each of the other Loan Documents required to be delivered
by any Section hereof and (ii) Borrower’s and each applicable Subsidiary’s
articles or certificate of incorporation and by-laws or certificate of formation
and operating agreement, as applicable;

(d) an incumbency certificate for Borrower identifying all Authorized Officers,
with specimen signatures;

(e) a written opinion of Borrower’s independent counsel addressed to
Administrative Agent for the benefit of the Lenders and opinions of such other
counsel as Administrative Agent deems reasonably necessary;

(f) certification by the president of Borrower that there has not occurred any
Pre-Closing Material Adverse Effect;

(g) payment by Borrower of all fees including, without limitation, the Revolving
Credit Closing Fee, the Term Loan Closing Fee and Expenses associated with the
Loans;

 

-24-



--------------------------------------------------------------------------------

(h) completed Lien searches;

(i) insurance certificates and policies as required under Section 5.2;

(j) an initial Borrowing Certificate dated the Closing Date;

(k) certification by the president of Borrower that the acquisition of Pioneer
Surgical Technologies pursuant to the terms and conditions of the Pioneer
Surgical Technologies Merger Agreement has closed; and

(l) certification by the president of Borrower that the purchase and issuance of
the Preferred Stock to WSHP Biologics Holdings pursuant to the terms and
conditions of the Preferred Stock Investment Agreement has closed.

3.2 Absence of Certain Events. Except for any Default or Event of Default that
would not constitute a Pre-Closing Material Adverse Effect, at the Closing Date,
no Default or Event of Default hereunder shall have occurred and be continuing.

3.3 Warranties and Representations at Closing. The warranties and
representations contained in Section 4 shall be true and correct in all material
respects on the Closing Date with the same effect as though made on and as of
that date except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects); provided, however, that the only such representations and warranties
required to be made by Borrower related to Pioneer Surgical Technologies are
those representations and warranties actually made by Pioneer Surgical
Technologies that are true and correct as of the Closing Date pursuant to the
Pioneer Surgical Technologies Merger Agreement.

3.4 Compliance with this Agreement. Except for such as would not constitute a
Pre-Closing Material Adverse Effect, Borrower shall have performed and complied
with all agreements, covenants and conditions contained herein including,
without limitation, the provisions of Sections 5 and 6, which are required to be
performed or complied with by Borrower before or at the Closing Date.

3.5 Officers’ Certificate. Administrative Agent shall have received a
certificate dated the Closing Date and signed by the chief financial officer of
Borrower certifying that all of the conditions specified in this Section 3 have
been fulfilled.

3.6 Closing. Subject to the conditions of this Section 3, the Loans shall be
made available on such date (the “Closing Date”) and at such time as may be
mutually agreeable to the parties contemporaneously with the execution hereof
(the “Closing”) in Jacksonville, Florida.

3.7 Waiver of Rights. By completing the Closing hereunder, or by making Advances
hereunder, Administrative Agent and Lenders do not thereby waive a breach of any
warranty or representation made by Borrower hereunder or under any agreement,
document, or instrument delivered to Administrative Agent on behalf of Lenders
or otherwise referred to herein, and any claims and rights of Lender resulting
from any breach or misrepresentation by Borrower are specifically reserved by
Administrative Agent and Lenders.

3.8 Conditions for Advances. The making of Advances under the Revolving Credit
in any form following the Closing Date is subject to the following conditions
precedent (all instruments, documents and agreements to be in form and substance
satisfactory to Administrative Agent) following the Closing Date:

 

-25-



--------------------------------------------------------------------------------

(a) This Agreement and each of the other Loan Documents shall be effective;

(b) No event or condition shall have occurred or become known to Borrower, or
would result from the making of any requested Advance, which could reasonably be
expected to have a Post-Closing Material Adverse Effect;

(c) No Default or Event of Default then exists or after giving effect to the
making of the Advance would exist;

(d) Each Advance is within and complies with the terms and conditions of this
Agreement including, without limitation, the notice provisions contained in
Section 2.3;

(e) No Lien (other than a Permitted Lien) has been imposed on Borrower or any of
its Subsidiaries; and

(f) Each representation and warranty set forth in Section 4 and any other Loan
Document in effect at such time (as amended or modified from time to time) is
then true and correct in all material respects as if made on and as of such date
except to the extent such representations and warranties are made only as of a
specific earlier date.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and each Lender to complete the Closing and make
the initial Advances under the Revolving Credit and Loans to Borrower, Borrower
warrants and represents to Administrative Agent and each Lender that:

4.1 Organization and Validity.

(a) Borrower (i) is a corporation, duly organized and validly existing under the
laws of the State of Delaware, (ii) has the appropriate power and authority to
operate its business and to own its Property and (iii) is duly qualified, is
validly existing and in good standing and has lawful power and authority to
engage in the business it conducts in each state where the nature and extent of
its business requires qualification, except where the failure to so qualify does
not and could not reasonably be expected to have a Material Adverse Effect.

(b) The making and performance of this Agreement and the other Loan Documents
will not violate any Requirement of Law, or the charter, minutes or bylaw
provisions of Borrower, or violate or result in a default (immediately or with
the passage of time) under any material contract, agreement or instrument to
which Borrower is a party, or by which Borrower is bound. Borrower is not in
violation of any term of any material agreement or instrument to which it is a
party or by which it may be bound which violation has or could reasonably be
expected to have a Material Adverse Effect, or of its charter, minutes or bylaw
provisions, or of Borrower’s operating agreement or partnership agreement, as
applicable.

(c) Borrower has all requisite power and authority to enter into and perform
this Agreement and to incur the obligations herein provided for, and has taken
all proper and necessary action to authorize the execution, delivery and
performance of this Agreement, and the other Loan Documents as applicable.

 

-26-



--------------------------------------------------------------------------------

(d) This Agreement, the Notes to be issued hereunder, and all of the other Loan
Documents, when delivered, will be valid and binding upon Borrower, and
enforceable in accordance with their respective terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

4.2 Places of Business. As of the Closing Date, the only places of business of
Borrower and each of its Subsidiaries, and the places where each of Borrower and
its Subsidiaries keeps and intends to keep its Property, are at the addresses
shown on Schedule 4.2. Schedule 4.2 also lists each jurisdiction in which
Borrower and each Subsidiary is duly qualified to transact business as of the
Closing Date. With respect to each of the place of business listed on Schedule
4.2, Borrower or such Subsidiary is duly qualified, is validly existing and in
good standing and has lawful power and authority to engage in the business it
conducts in the state in which such place of business is located, except where
the failure to so qualify could not reasonable be expected to have a Material
Adverse Effect.

4.3 Pending Litigation. Except as set forth on Schedule 4.3:

(a) There are no judgments or judicial or administrative orders or proceedings
pending, or to the knowledge of Borrower, threatened, against Borrower or any of
its Subsidiaries in any court or before any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

(b) To the knowledge of Borrower, there are no investigations (administrative,
civil or criminal) pending or threatened against Borrower or any of its
Subsidiaries in any court or before any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any of its Subsidiaries is in default with respect to any order of any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(c) To the knowledge of Borrower, no shareholder or executive officer of
Borrower or any of its Subsidiaries has been indicted in connection with or
convicted of engaging in any criminal conduct, or is currently subject to any
lawsuit or proceeding or under investigation in connection with any
anti-racketeering or other conduct or activity which may result in the
forfeiture of any property to any Governmental Authority.

4.4 Title to Properties. Except as set forth on Schedule 4.4, Borrower and each
of its Subsidiaries has good and marketable title in fee simple (or its
equivalent under applicable law) to all the Property it owns, free from Liens
and free from the claims of any other Person, except for Permitted Liens.

4.5 Governmental Consent. Except as set forth on Schedule 4.5, neither the
nature of Borrower or any of its Subsidiaries or of Borrower’s or any of its
Subsidiaries’ business or Property, nor any relationship between Borrower or any
of its Subsidiaries and any other Person, nor any circumstance affecting
Borrower or any of its Subsidiaries in connection with the issuance or delivery
of this Agreement, the Notes or any other Loan Documents is such as to require a
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority on the part of Borrower, except where a
consent, approval, authorization, filing, registration or qualification has been
obtained or where the failure to do so could not have reasonably expected to
have a Material Adverse Effect.

 

-27-



--------------------------------------------------------------------------------

4.6 Taxes. All material tax returns required to be filed by Borrower and its
Subsidiaries in any jurisdiction have been filed or extended, and all taxes,
assessments, fees and other governmental charges upon Borrower or any of its
Subsidiaries, or upon any of its Property, income or franchises, which are shown
to be due and payable on such returns have been paid, except for those taxes
being contested in good faith with due diligence by appropriate proceedings for
which appropriate reserves have been maintained under GAAP and as to which no
Lien has been entered. Except as set forth on Schedule 4.6, as of the Closing
Date, Borrower is not aware of any proposed additional tax assessment or tax to
be assessed against or applicable to Borrower or any of its Subsidiaries.

4.7 Financial Statements. The annual audited consolidated (if applicable)
balance sheet of Borrower as of December 31, 2012, and the related statements of
profit and loss, stockholder’s equity and cash flow as of such date accompanied
by reports thereon from Borrower’s independent certified public accountants
(complete copies of which have been delivered to Administrative Agent), and the
interim consolidated (if applicable) balance sheet of Borrower as of March 31,
2013, and the related statements of profit and loss, stockholder’s equity and
cash flow as of such date have been prepared in accordance with GAAP and present
fairly the financial position of Borrower as of such dates and the results of
its operations for such periods. The fiscal year for Borrower ends on
December 31. Borrower’s federal tax identification number and state
organizational identification number for UCC purposes are as shown on the
Perfection Certificate for Borrower and each Guarantor.

4.8 Full Disclosure. The financial statements referred to in Section 4.7 do not,
nor does any other written statement of Borrower to Lender in connection with
the negotiation of the Loans, contain, to the knowledge of Borrower, any untrue
statement of a material fact. Such statements do not omit a material fact, the
omission of which would make the statements contained therein misleading.

4.9 Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries other
than those specifically disclosed in Schedule 4.9. All of the outstanding
Capital Stock of each of Borrower’s Subsidiaries has been validly issued, is
fully paid and nonassessable and is owned by Borrower or the applicable
Subsidiary and in the amounts, each as specified on Schedule 4.9, and free and
clear of all Liens except those created under the Security Documents.

4.10 Government Regulations.

(a) The use of the proceeds of and Borrower’s issuance of the Notes will not
directly or indirectly violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulations issued pursuant
thereto, including, without limitation, Regulations U, T and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. Borrower does
not own or intend to carry or purchase any “margin stock” within the meaning of
said Regulation U.

(b) Except as set forth on Schedule 4.10(b), Borrower is current with all
reports and documents required to be filed with any state or federal securities
commission or similar agency and is in full compliance in all material respects
with all applicable rules and regulations of such commissions.

4.11 Employee Benefits. Except as set forth on Schedule 4.11:

(a) As of the date hereof, no employee benefit pension plan as defined in
Section 3(2) of ERISA which is covered by Section 412 of the Internal Revenue
Code or Section 302 or Title IV of ERISA and which is maintained by Borrower or
any Subsidiary of Borrower or under which Borrower or any Subsidiary of Borrower
could have any liability under ERISA (a “Pension Plan”) (i) has failed to meet
the minimum funding standards established in Section 302 of ERISA, (ii) has
failed to comply in a material respect with all applicable requirements of ERISA
and of the Internal Revenue Code, including

 

-28-



--------------------------------------------------------------------------------

all applicable rulings and regulations thereunder except where a failure to so
comply is not reasonably expected to result in a material liability to Borrower,
(iii) has engaged in or been involved in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Internal Revenue Code which
would be reasonably expected to subject Borrower to any material liability, or
(iv) has been terminated if such termination would subject Borrower to any
material liability.

(b) Neither Borrower nor any Subsidiary of Borrower has assumed, or received
notice of a claim asserted against Borrower or any Subsidiary of Borrower for,
withdrawal liability (as defined in Section 4207 of ERISA) with respect to any
“multi-employer pension plan” within the meaning of Section 3(37) of ERISA),
either as a participating employer or as a member of any Controlled Group (as
defined in ERISA).

(c) Borrower and each Subsidiary of Borrower has timely made all contributions
when due with respect to any multi-employer pension plan in which it
participates and no event has occurred triggering a claim against Borrower or
any Subsidiary of Borrower for withdrawal liability pursuant to Title IV of
ERISA with respect to any multi-employer pension plan in which Borrower
participates.

(d) All Pension Plans and multi-employer pension plans in which Borrower or any
Domestic Subsidiary of Borrower participates are shown on Schedule 4.11.

4.12 Business Interruptions. Except as set forth on Schedule 4.12:

(a) Within five (5) years prior to the date hereof, none of the business,
Property or operations of Borrower or any Subsidiary of Borrower have been
materially and adversely affected in any way by any casualty, strike, lockout,
combination of workers, order of the United States of America, or any state or
local government, or any political subdivision or agency thereof, directed
against Borrower or any Subsidiary of Borrower.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, there are no pending or, to Borrower’s knowledge, threatened labor
disputes, strikes, lockouts or similar occurrences or grievances affecting
Borrower or any Subsidiary of Borrower. No labor contract of Borrower or any
Subsidiary of Borrower is scheduled to expire prior to the Revolving Credit
Maturity Date.

4.13 Intellectual Property. Except as set forth on Schedule 4.13:

(a) Borrower and/or each Subsidiary owns, or is licensed or otherwise possesses
legal rights under all Intellectual Property, and all patents, patent
applications, trademarks, trade names, service marks, trade dress, copyrights,
domain names, mask works, schematics, technology, know-how, trade secrets,
confidential information, customer lists, technical information, technical data,
process technology, plans, drawings and blue prints, inventions, algorithms,
devices, systems, processes, computer software programs and applications to the
extent the same are used in and are material to the respective businesses of
Borrower and/or any Subsidiary.

(b) Schedule 4.13 lists, as of the Closing Date, all: (i) patents, patent
applications (“Patent Rights”), registered and common law trademarks and service
marks, and registered copyrights owned by Borrower and/or each Subsidiary
(“Scheduled Intellectual Property”), including where applicable the
jurisdictions, both domestic and foreign, in which each such item of
Intellectual Property has been issued or registered or in which any application
for such issuance and registration has been filed; (ii) written licenses,
sublicenses and other agreements as to which Borrower or any Subsidiary is a
party

 

-29-



--------------------------------------------------------------------------------

and pursuant to which any Person is authorized to use any Intellectual Property
owned by Borrower other than Standard Outbound IP Licenses; (iii) written
licenses, sublicenses and other agreements to which Borrower or any Subsidiary
is a party and pursuant to which Borrower or any Subsidiary is authorized to use
any third party’s Intellectual Property (other than, with respect to such
software, off-the-shelf commercial or shrinkwrap software or open source
software) (“Third Party Intellectual Property Rights”) that are incorporated or
used in any product or service of Borrower and/or each Subsidiary or which are
material to their respective operations other than Standard Inbound IP Licenses;
and (iv) all agreements to which Borrower or any Subsidiary is a party that
provide for an optional or contingent license, sublicense or other agreement as
described in clauses (ii) or (iii) above in this Section 4.13(b).

(c) To Borrower’s knowledge, all Scheduled Intellectual Property material to its
operations is valid, enforceable, has been duly maintained, is in full force and
effect, and has not been cancelled, expired or abandoned.

(d) None of the Patent Rights were developed under a funding agreement with the
Government of the United States of America or with any state governments,
pursuant to which the government of the United States of America or any state
governments has rights relative thereto.

(e) Neither Borrower nor any Subsidiary has received any notice from, or demand
or claim by, any third party that any of the Intellectual Property material to
its operations, including any Patent Rights are not solely owned by Borrower or
any Subsidiary of Borrower or that the Patent Rights are subject to a license.

(f) No allowable or allowed subject matter of the Patent Rights listed in
Schedule 4.13 owned or held by Borrower or any Subsidiary, in whole or in part,
is subject to any competing or interfering claims by any third party (but
excluding any patent claims issued to any third parties by the United States
Patent and Trademark Office), or claims of ownership by any third party. To the
knowledge of Borrower, no allowable or allowed subject matter of the Patent
Rights listed in Schedule 4.13 subject to any exclusive license held by Borrower
or any Subsidiary, in whole or in part, is subject to any competing or
interfering claims by any third party (but excluding any patent claims issued to
any third parties by the United States Patent and Trademark Office), or claims
of ownership by any third party. No allowable or allowed subject matter of such
Patent Rights has been the subject of any interference, re-examination or
opposition proceedings or any other post-grant proceedings and, to Borrower’s
knowledge, there is no reasonable basis for any such interference, reexamination
or opposition proceedings or any other post-grant proceedings.

(g) Borrower has taken all action necessary to maintain the enforceability and
registration of all Scheduled Intellectual Property material to the operation of
Borrower and/or each Subsidiary.

(h) All annuities, maintenance fees or other fees necessary to maintain the
pendency or right to assert the Patent Rights and Trademarks due on or before
the date hereof have been paid according to proper entity status in the relevant
jurisdiction.

(i) The registrations to Patent Rights and Trademarks material to its operations
are in good standing and none of the Patent Rights or Trademarks have lapsed,
been disclaimed or otherwise voluntarily limited in scope, or been dedicated to
the public.

(j) Neither Borrower nor any Subsidiary has received any invitation to license
or written charge, complaint, claim, demand or notice that Borrower or any
Subsidiary has infringed, misappropriated, or acted in conflict with any of the
Intellectual Property material to its operations owned by any third party. To
Borrower’s knowledge, neither Borrower nor any Subsidiary has infringed,
misappropriated, or acted in conflict with any of the Intellectual Property
material to its operations owned by any third party.

 

-30-



--------------------------------------------------------------------------------

(k) To Borrower’s knowledge, there is no unauthorized use, disclosure,
infringement or misappropriation of any Intellectual Property rights, in any
such case, material to its operations, of Borrower and/or any Subsidiary, or any
Third Party Intellectual Property Rights material to its operations to the
extent exclusively licensed to Borrower and/or any Subsidiary, by any third
party, including any employee or former employee of Borrower and/or any
Subsidiary.

(l) Neither Borrower nor any Subsidiary has, in the three (3) years preceding
the date of this Agreement, sent to or contemplated sending to any third party
any written charge, complaint, claim, demand or notice asserting that such
Person has infringed, misappropriated, or acted in conflict with any of the
Intellectual Property owned by Borrower and/or any Subsidiary and material to
its operations, nor (to Borrower’s knowledge) is any such infringement,
misappropriation, or conflict occurring or threatened nor is Borrower aware of
any.

(m) Neither Borrower nor any Subsidiary is, nor will be, as a result of the
execution and delivery of this Agreement by Borrower, or the performance of its
obligations hereunder, in material breach of any license, sublicense or other
agreement.

(n) Borrower has entered into written confidentiality agreements with all
employees and third parties to whom Borrower and/or any Subsidiary has disclosed
material Borrower-owned confidential Intellectual Property, except where a
failure to do so would not have a Material Adverse Effect.

(o) Borrower has not obtained any opinions from its inside or outside legal
counsel that any of the material products infringe one or more claims of any
third party Intellectual Property.

4.14 Regulatory Compliance. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect or as set forth in Schedule 4.14:

(a) As to Borrower and each of its Subsidiaries, Affiliates and agents, and as
to each product subject to the Federal Food, Drug and Cosmetic Act of 1938, and
the Public Health Service Act Section 361, as amended, and the regulations of
the Food and Drug Administration (the “FDA”) promulgated thereunder (the “FDCA”)
or similar Requirements of Law (each such product, a “Medical Device,” a
“Biologic,” a “Drug,” or “Human Tissue Intended for Transplantation,” as the
case may be, and collectively “Regulated Products”)) that is or has been
developed, manufactured, tested, distributed or marketed by Borrower and its
Subsidiaries, Affiliates and agents are in material compliance with, and each
such Regulated Product is being developed, manufactured, tested, distributed
and/or marketed in material compliance with, all applicable requirements under
the FDCA and other applicable Requirements of Law, including 21 C.F.R. Parts
1270 and 1271 (regulation of Human Cellular and Tissue Products, or HCTP’s), 21
C.F.R. Part 820 (regulation of Medical Devices), the United States National
Organ Transplant Act, 42 U.S.C. §274e, the licensing requirements and other
applicable Requirements of Law of the several states of the United States,
European Union Directives, Medical Device Directive 93/42/EC, EU Directive
2004/23/EC (standards of quality and safety for the donation, procurement,
testing, processing, preservation, storage and distribution of human tissues and
cells), applicable Requirements of Law of the various member nations of the
European Union, American Association of Tissue Banking (AATB) standards, and
those Requirements of Law relating to the tissue donor recovery process. Neither
Borrower nor any Subsidiary has received any written communication from the FDA
or any other Governmental Authority (i) contesting the premarket clearance or
approval of, the uses of or the labeling and promotion of any products of
Borrower or any of its Subsidiaries or (ii) otherwise alleging any violation
applicable to any Regulated Product by Borrower or any of its Subsidiaries,
Affiliates or agents of any Requirements of Law.

 

-31-



--------------------------------------------------------------------------------

(b) All material reports, documents, claims and notices required to be filed,
maintained, or furnished to any Governmental Authority by Borrower or any of its
Subsidiaries have been so filed, maintained or furnished.

(c) No Regulated Product of Borrower or any of its Subsidiaries has been
recalled, withdrawn, suspended or discontinued by Borrower or any of its
Subsidiaries in the United States or outside the United States (whether
voluntarily or otherwise). No proceedings in the United States or outside of the
United States of which Borrower has knowledge (whether completed or pending)
seeking the recall, withdrawal, suspension or seizure of any Regulated Product
of Borrower or any of its Subsidiaries are pending against Borrower or any of
its Subsidiaries nor have any such proceedings been pending at any prior time.

(d) As to each Regulated Product of Borrower or any of its Subsidiaries for
which a premarket notification submission under Section 510(k) of the FDCA,
premarket approval application, biological license application, new drug
application, investigational new drug application or similar state or foreign
regulatory application has been cleared or approved, Borrower and its
Subsidiaries, Affiliates and agents are in compliance with 21 U.S.C. §§ 355, 360
and 360e, and 42 U.S.C. § 262 and 21 C.F.R. Parts 312, 314, 600, and 601, 807,
812, 814 et seq., as applicable, and similar Requirement of Law and all terms
and conditions of such applications, except for any such failure or failures to
be in compliance which individually or in the aggregate are not or would not be
material. As to each such Regulated Product of Borrower or any of its
Subsidiaries, Borrower and the officers, employees or agents of Borrower have
included in the application for such Regulated Product of Borrower or any of its
Subsidiaries, where required, the certification described in 21 U.S.C.
§ 335a(k)(1) or any similar Requirement of Law and the list described in 21
U.S.C. § 335a(k)(2) or any similar Requirement of Law, and each such
certification and list was true, complete and correct in all material respects
when made. In addition, the Borrower and its Subsidiaries, Affiliates and agents
are in substantial compliance with all applicable registration and listing
requirements set forth in 21 U.S.C. § 360, 42 U.S.C. § 262 and 21 C.F.R. Part
207, 601 and 807 and all similar Requirements of Law.

(e) No article of any Regulated Product manufactured and/or distributed by
Borrower or any of its Subsidiaries is (i) adulterated within the meaning of 21
U.S.C. § 351 (or similar Requirement of Law), (ii) misbranded within the meaning
of 21 U.S.C. § 352 (or similar Requirement of Law) or (iii) a product that is in
violation of 21 U.S.C. §§ 355, 360, 360e and 42 U.S.C. § 262 (or similar
Requirement of Law).

(f) Neither Borrower nor any of its Subsidiaries or Affiliates nor, to the
knowledge of Borrower, any officer, employee or agent of Borrower or any of its
Subsidiaries or Affiliates has made an untrue statement of a material fact or
fraudulent statement to the FDA or any other Governmental Authority that
primarily regulates Medical Devices, Biologics or Drugs, failed to disclose a
material fact required to be disclosed to the FDA or any other Governmental
Authority that primarily regulates Medical Devices, Biologics or Drugs, or
committed an act, made a statement, or failed to make a statement that, at the
time such disclosure was made, would reasonably be expected to provide a basis
for the FDA or any other Governmental Authority to invoke its policy respecting
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,”
set forth in 56 Fed. Reg. 46191 (September 10, 1991) or any similar policy.
Neither Borrower nor any of its Subsidiaries or Affiliates or, to the knowledge
of Borrower, any officer, employee or agent of Borrower or any of its
Subsidiaries or Affiliates has been convicted of any crime or engaged in any
conduct for which debarment is mandated by 21 U.S.C. §

 

-32-



--------------------------------------------------------------------------------

335a(a) or any similar Requirement of Law or authorized by 21 U.S.C. § 335a(b)
or any similar Requirement of Law. Neither Borrower nor any of its Subsidiaries
or Affiliates nor, to the knowledge of Borrower, any officer, employee or agent
of Borrower or any of its Subsidiaries or Affiliates has been convicted of any
crime or engaged in any conduct for which such person or entity could be
excluded from participating in the federal health care programs under
Section 1128 of the Social Security Act of 1935, as amended (the “Social
Security Act”), or any similar Requirement of Law.

(g) Except for FDA Warning Letter FLA-13-04 dated October 19, 2012, the
circumstances and details of which Borrower represents that it has fully
disclosed to Administrative Agent, neither Borrower nor any of its Subsidiaries
has received any written notice that the FDA or any other Governmental Authority
has (i) commenced, or threatened to initiate, any action to withdraw its
approval or request the recall of any Regulated Product of Borrower or any of
its Subsidiaries, (ii) commenced, or threatened to initiate, any action to
enjoin production of any Regulated Product of Borrower or any of its
Subsidiaries, (iii) commenced, or threatened to initiate, any action to enjoin
the production of any Regulated Product of Borrower or any of its Subsidiaries
produced at any facility where any Regulated Product is manufactured, tested or
packaged, or (iv) filed a warning letter concerning deviations from the
regulations concerning any Regulated Product or the manufacture or distribution
thereof.

(h) Borrower and its Subsidiaries are in full compliance with all Medical
Device, Drug, Biologic and Human Tissue Intended for Transplantation reporting
requirements promulgated by any Governmental Authority, including FDA, for all
Regulated Products manufactured or distributed by Borrower or any of its
Subsidiaries, except for failures to be in compliance with the foregoing that
individually or in the aggregate are not or would not be material.

(i) Borrower and its Subsidiaries are in full compliance with the Federal
Anti-Kickback Statute, 42 U.S.C.A. §§ 1320a-7b(b), the Stark Law (42 U.S.C.
§§ 1395nn) and the AdvaMed Code of Ethics on Interactions with Health Care
Professionals (the “AdvaMed Code”), and all of Borrower’s and its Subsidiaries’
contracts, agreements and arrangements with Health Care Professionals (as
defined in the AdvaMed Code) are in full compliance with the AdvaMed Code.

4.15 Other Associations. Borrower is not engaged and has no interest in any
joint venture or partnership with any other Person except as set forth in
Schedule 4.15 or as otherwise permitted by Section 6.7.

4.16 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect or as set forth in Schedule 4.16:

(a) To the best of Borrower’s knowledge after due inquiry, no Property presently
owned, leased or operated by Borrower or any Subsidiary of Borrower contains, or
has previously contained within the last ten (10) years, any Hazardous
Substances in amounts or concentrations which (i) constitute or constituted a
violation of, or (ii) could give rise to liability under, any Environmental Law.

(b) To the best of Borrower’s knowledge after due inquiry, Borrower and each
Subsidiary of Borrower is in compliance, and, for the duration of all applicable
statutes of limitations periods, has been in compliance with all applicable
Environmental Laws, and there is no contamination at, under or about any
properties presently owned, leased, or operated by Borrower or any Subsidiary of
Borrower or violation of any Environmental Law with respect to such properties
which could reasonably be expected to interfere with any of their continued
operations or reasonably be expected to impair the fair saleable value thereof.

 

-33-



--------------------------------------------------------------------------------

(c) Neither Borrower nor any Subsidiary of Borrower has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance assessment with
Environmental Laws and Borrower has no knowledge that any such notice is being
overtly threatened.

(d) Hazardous Substances have not been transported or disposed of by Borrower or
a Subsidiary of Borrower in a manner or to a location which are reasonably
likely to give rise to liability of Borrower or any Subsidiary of Borrower under
any Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending,
or to the knowledge of Borrower, threatened under any Environmental Law to which
Borrower or any Subsidiary of Borrower is, or to Borrower’s knowledge will be,
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding.

4.17 Regulation O. No director or executive officer of Borrower is a director,
executive officer or principal shareholder of Lender. For the purposes hereof
the terms “director” “executive officer” and “principal shareholder” (when used
with reference to Lender), have the respective meanings assigned thereto in
Regulation O issued by the Board of Governors of the Federal Reserve System.

4.18 Material Contracts. Set forth on Schedule 4.18 is a complete and accurate
list of all Material Contracts as of the Closing Date, showing as of the date
hereof, the name thereof, the parties, the subject matter and the term. Each
Material Contract has been duly authorized, executed and delivered by the
Borrower or applicable Subsidiary (and to Borrower’s knowledge, by the other
parties thereto), is in full force and effect and is binding upon and
enforceable against the Borrower and its Subsidiaries that are parties thereto
(and to Borrower’s knowledge, against the other parties thereto) in accordance
with its terms, except to the extent any such Material Contract expires or
otherwise terminates in accordance with its terms (other than a termination as a
result of breach or default).

4.19 Solvency. After giving effect to the transactions contemplated under this
Agreement (including, without limitation, the acquisition of Pioneer Surgical
Technologies), Borrower and its Subsidiaries, taken as a whole, are solvent, are
able to pay its debts as they become due, and have capital sufficient to carry
on its business and all businesses in which it is about to engage, and now owns
Property having a value both at fair valuation and at present fair saleble value
greater than the amount required to pay Borrower’s debts. Borrower will not be
rendered insolvent by the execution and delivery of this Agreement or any of the
other Loan Documents executed in connection with this Agreement or by the
transactions contemplated hereunder or thereunder.

4.20 Perfection and Priority. This Agreement and the other Loan Documents are
effective to create in favor of Administrative Agent legal, valid and
enforceable Liens in all right, title and interest of Borrower and the
Subsidiaries in the Collateral, and when financing statements have been filed in
the offices of the respective jurisdiction of organization under Borrower’s and
each Subsidiary’s name, Borrower and each Guarantor will have granted to
Administrative Agent and Administrative Agent will have for the benefit of
Lenders perfected first priority Liens in the Collateral, superior in right to
any and all other Liens, existing or future.

4.21 Commercial Tort Claims. Except as set forth on Schedule 4.21, as of the
Closing Date, neither Borrower nor any Subsidiary of Borrower is a party to any
Commercial Tort Claims.

4.22 Letter of Credit Rights. As of the Closing Date, neither Borrower nor any
Subsidiary of Borrower has any Letter of Credit Rights.

 

-34-



--------------------------------------------------------------------------------

4.23 Export Control Laws. Borrower and each Subsidiary has conducted its export
transactions in material compliance with applicable provisions of United States
export control laws and regulations. Without limiting the foregoing:
(a) Borrower and each Subsidiary has obtained all export licenses and other
approvals required for its exports of products, software and technologies from
the United States; (b) Borrower and each Subsidiary is in material compliance
with the terms of all applicable export licenses or other approvals; (c) there
are no pending or, to the knowledge of Borrower, claims threatened in writing
against Borrower or any Subsidiary with respect to such export licenses or other
approvals; and (d) there are no material actions, conditions or circumstances
pertaining to the Borrower’s or any Subsidiary’s export transactions that would
reasonably be expected to give rise to any future claims.

4.24 Foreign Corrupt Practices Act. None of Borrower or any Subsidiary or any
predecessor, or, to the knowledge of Borrower, any employee, representative or
other Person associated with or acting on behalf of Borrower or any Subsidiary
or any predecessor has, directly or indirectly, (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (c) established or maintained a secret or
unrecorded fund, participated in or co-operated with an international boycott as
defined in Section 999 of the Code, (d) violated any provision of (i) the
Foreign Corrupt Practices Act of 1977, as amended, and the rules, regulations
and guidance promulgated thereunder, (ii) the U.K. Bribery Act of 2010, as
amended, and the rules, regulations and guidance promulgated thereunder or
(iii) any other similar applicable Requirement of Law relating to corruption or
bribery, or (e) made any bribe, rebate, payoff, influence, payment, kickback or
other similar unlawful payment of any nature.

4.25 Anti-Terrorism Laws.

(a) Neither Borrower nor any Affiliate of Borrower is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(b) Neither Borrower nor any Affiliate of Borrower, or to Borrower’s knowledge,
any of its respective agents acting or benefiting in any capacity in
connection with the Loans or other transactions hereunder, is any of the
following (each, a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or

 

-35-



--------------------------------------------------------------------------------

(vi) a Person who is affiliated with a Person listed above.

SECTION 5

BORROWER’S AFFIRMATIVE COVENANTS

Borrower covenants that until all of the Obligations due under the Loan
Documents are paid and satisfied in full and the Revolving Credit has been
terminated, that:

5.1 Payment of Taxes and Claims. Borrower and each of its Subsidiaries shall
pay, before they become delinquent, all material taxes, assessments and
governmental charges, or levies imposed upon it, or upon Borrower’s and each of
its Subsidiaries’ Property, and all claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons entitled to the benefit of
statutory or common law Liens which, in any case, if unpaid, would result in the
imposition of a Lien upon its Property; provided, however, that Borrower or any
Subsidiary of Borrower shall not be required to pay any such tax, assessment,
charge, levy, claim or demand if the amount, applicability or validity thereof,
shall at the time be contested in good faith and by appropriate proceedings by
Borrower or such Subsidiary, and if Borrower or such Subsidiary shall have set
aside on its books adequate reserves in respect thereof, if so required in
accordance with GAAP and which deferment of payment is permissible so long as no
Lien other than a Permitted Lien has been entered and the same could not
reasonably be expected to have a Material Adverse Effect.

5.2 Maintenance of Properties and Insurance.

(a) Property. Borrower and each of its Subsidiaries shall maintain its Property
in good condition (normal wear and tear and casualty and condemnation excepted)
make all reasonably necessary renewals, replacements, additions, betterments and
improvements thereto consistent with industry and past practice and will pay and
discharge when due the cost of repairs and maintenance to its Property, and will
pay all rentals when due for all real estate leased by Borrower and each of its
Subsidiaries, to the extent material to its operations.

(b) Property Insurance, Public and Products Liability Insurance. Borrower and
each of its Subsidiaries shall maintain insurance (i) on all insurable tangible
Property against fire, flood, casualty and such other hazards (including,
without limitation, extended coverage, workmen’s compensation, boiler and
machinery, with inflation coverage by endorsement) and (ii) against public
liability, product liability and business interruption, in each case in such
amounts, with such deductibles and with such insurers as are customarily used by
companies operating in the same industry as Borrower from insurers acceptable to
Administrative Agent and with an AM Best rating of no lower than A-. At or prior
to Closing, Borrower shall furnish Administrative Agent with duplicate original
policies of insurance or such other evidence of insurance as Administrative
Agent may require, and any certificates of insurance shall be issued on Accord
Form-27. In the event Borrower or any of its Subsidiaries fails to procure or
cause to be procured any such insurance or to timely pay or cause to be paid the
premium(s) on any such insurance, Administrative Agent may do so for Borrower,
but Borrower shall continue to be liable for the same. The policies of all such
casualty insurance shall contain standard lender’s loss payable clauses (and,
with respect to liability and interruption insurance, additional insured
clauses) issued in favor of Administrative Agent on behalf of and for the
benefit of Lenders under which all losses thereunder shall be paid to
Administrative Agent, on behalf of and for the benefit of Lenders, as Lenders’
interest may appear. Such policies shall expressly provide that the requisite
insurance cannot be altered or canceled without thirty (30) days prior written
notice to Administrative Agent and shall insure

 

-36-



--------------------------------------------------------------------------------

Administrative Agent notwithstanding the act or neglect of Borrower. Insurance
proceeds paid to the Administrative Agent shall be made available to permit the
restoration of damage with such proceeds to all Property; provided, however,
that following the occurrence and continuance of an Event of Default, Borrower
hereby appoints Administrative Agent as Borrower’s and each of its Subsidiaries’
attorney-in-fact, exercisable at Administrative Agent’s option to endorse any
check which may be payable to Borrower or any Subsidiary in order to collect the
proceeds of such insurance on behalf of and for the benefit of Lenders, and,
pursuant to the provisions of this Section 5.2(b) such proceeds may be applied
by Administrative Agent, in its sole discretion, to any Obligations or to
repair, reconstruct or replace the loss of or damage to Property as
Administrative Agent in its discretion may from time to time determine. Borrower
further covenants that all insurance premiums owing under its current policies
have been paid. Borrower shall notify Administrative Agent immediately upon
Borrower’s or any of its Subsidiaries’ receipt of a notice of termination,
cancellation, or non-renewal from its insurance company of any such policy.

5.3 Financial Records. Borrower and each of its Subsidiaries shall keep current
and accurate books of records and accounts in which full and correct entries
will be made of all of its material business transactions, and will reflect in
its financial statements adequate accruals and appropriations to reserves, all
in accordance with GAAP. Borrower shall not change its fiscal year end date
without the prior written consent of Administrative Agent.

5.4 Corporate Existence and Rights. Borrower shall do (or cause to be done) all
things necessary to preserve and keep in full force and effect its and each of
its Subsidiaries existence, good standing, rights and franchises, except to the
extent a failure to do so could not reasonably be expected to have a Material
Adverse Effect. Borrower shall (and Borrower shall cause each of its
Subsidiaries to) obtain and maintain any and all licenses, permits, franchises
or other governmental authorizations necessary to the ownership of its property
or the conduct of its businesses.

5.5 Compliance with Laws. Borrower and each of its Subsidiaries shall: (a) be in
compliance in all material respects with any and all Requirements of Law to
which it is subject, whether foreign, federal, state or local, including,
without limitation, Environmental Laws and Requirements of Law applicable to
Regulated Products; and (b) timely satisfy all assessments, fines, costs and
penalties imposed (after exhaustion of all appeals, provided a stay has been put
in effect during such appeal) by any Governmental Authority against Borrower or
any of its Subsidiaries or any Property of Borrower or any of its Subsidiaries,
except where (i) Borrower or such Subsidiary is contesting any Requirement of
Law in good faith by appropriate proceedings diligently conducted or (ii) the
failure to comply could not reasonably be expected to have a Material Adverse
Effect.

5.6 Business Conducted. Borrower shall continue in the business presently
operated by it using its best efforts to maintain its customers and goodwill.
Neither Borrower nor any of its Subsidiaries shall engage, directly or
indirectly, in any material respect in any line of business substantially
different from the businesses conducted by Borrower immediately prior to the
Closing Date.

5.7 Litigation. Borrower shall give prompt notice to Administrative Agent of any
litigation claiming in excess of Five Hundred Thousand and 00/100 Dollars
($500,000.00) from Borrower or any of its Subsidiaries, or which could
reasonably be expected to have a Material Adverse Effect.

5.8 Issue Taxes. Borrower and each of its Subsidiaries shall pay all taxes
(other than taxes based upon or measured by any Lender’s income or revenues or
any personal property tax), if any, in connection with the issuance of the Notes
and the recording of any lien documents. The obligations of Borrower hereunder
shall survive the payment of Borrower’s Obligations hereunder and the
termination of this Agreement.

 

-37-



--------------------------------------------------------------------------------

5.9 Bank Accounts. As soon as reasonably practicable but in no event later than
one hundred eighty (180) days following the Closing Date, Borrower and each of
its Subsidiaries shall maintain its primary depository and disbursement
account(s) with Administrative Agent.

5.10 Employee Benefit Plans. Borrower and each of its Subsidiaries shall
(a) fund all of its Pension Plan(s) in a manner that will satisfy the minimum
funding standards of Section 302 of ERISA, (b) furnish Administrative Agent,
promptly upon Administrative Agent’s request, with copies of all reports or
other statements filed with the United States Department of Labor, the PBGC or
the IRS with respect to all Pension Plan(s), or which Borrower, or any member of
a Controlled Group, may receive from the United States Department of Labor, the
IRS or the PBGC, with respect to all such Pension Plan(s), and (c) promptly
advise Administrative Agent of the occurrence of any reportable event (as
defined in Section 4043 of ERISA, with respect to any Pension Plan, other than a
reportable event for which the thirty (30) day notice requirement has been
waived by the PBGC) or a non-exempt prohibited transaction (under Section 406 of
ERISA or Section 4975 of the Code) with respect to any such Pension Plan(s) and
for which Borrower or any of its Subsidiaries could reasonably be expected to
incur a material liability, and the action which Borrower proposes to take with
respect thereto. Borrower and each of its Subsidiaries will make all
contributions when due with respect to any multi-employer pension plan in which
it participates and will promptly advise Administrative Agent upon (x) its
receipt of notice of the assertion against Borrower or any of its Subsidiaries
of a claim for withdrawal liability, (y) the occurrence of any event which, to
the best of Borrower’s knowledge, would trigger the assertion of a claim for
withdrawal liability against Borrower or any of its Subsidiaries, and (z) upon
the occurrence of any event which, to the best of Borrower’s knowledge, would be
reasonably expected to trigger an indirect withdrawal liability (through a
controlled group of which) Borrower or any of its Subsidiaries is a member under
Title IV of ERISA, whether liquidated or contingent.

5.11 New Subsidiaries. Each newly-created or newly-acquired Domestic Subsidiary
of Borrower shall, within fifteen (15) days of such creation or acquisition,
become a party to the applicable Loan Documents by executing and delivering to
the Administrative Agent a counterpart of a joinder agreement and providing such
other documentation as the Administrative Agent shall deem reasonably
appropriate for such purpose, including, without limitation, amendments to the
Security Documents or any other applicable Loan Document, and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of, inter alia, the joinder
agreement), all in form, content and scope reasonably satisfactory to the
Administrative Agent. In such event, the Administrative Agent is hereby
authorized by the parties hereto to amend Schedule 4.9 to include each such new
Subsidiary.

5.12 Financial Covenants. Borrower shall maintain and comply with the following
financial covenants:

(a) Minimum Fixed Charge Coverage Ratio. Borrower, on a consolidated basis,
shall maintain a minimum Fixed Charge Coverage Ratio of not greater than 1.25 to
1.0, measured quarterly as of each Quarter End, on a trailing four (4) Quarter
basis.

(b) Leverage Ratio. Borrower, on a consolidated basis, shall maintain a Leverage
Ratio, measured as of each Quarter End, on a trailing four (4) Quarter basis, as
follows: (i) for the period from the Closing Date through December 31, 2014,
2.75 to 1.0; and (ii) for the period from and after December 31, 2014, 2.5 to
1.0.

5.13 Minimum Unrestricted Cash. The Borrower, on a consolidated basis, shall
maintain at all times Unrestricted Cash in an amount of at least Ten Million and
00/100 Dollars ($10,000,000.00).

 

-38-



--------------------------------------------------------------------------------

5.14 Financial and Business Information. Borrower shall deliver or cause to be
delivered to Lender the following:

(a) Financial Statements and Collateral Reports. Such data, reports, statements
and information, financial or otherwise, as Lender may reasonably request,
including, without limitation:

(i) within forty (40) days after the end of each Quarter, the consolidated and
consolidating (if applicable) income and cash flow statements of Borrower and
its Subsidiaries for such Quarter and for the expired portion of the fiscal year
ending with the end of such month, setting forth in comparative form the
corresponding figures for the corresponding periods of the previous fiscal year,
and the consolidated and consolidating (if applicable) balance sheet of Borrower
and its Subsidiaries as at the end of such Quarter, setting forth in comparative
form the corresponding figures as at the end of the corresponding periods of the
previous fiscal year, all in reasonable detail and certified by Borrower’s chief
executive officer or president to have been prepared from the books and records
of Borrower;

(ii) within seventy-five (75) days after the end of each fiscal year of
Borrower, the consolidated and consolidating (if applicable) income and cash
flow statements of Borrower and its Subsidiaries for such year, and the
consolidated and consolidating (if applicable) balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, setting forth in each case in
comparative form the corresponding figures as at the end of and for the previous
fiscal year, all in reasonable detail, including all supporting schedules, and
audited by an independent public accounting firm acceptable to Administrative
Agent, and unqualifiedly certified to have been prepared in accordance with
GAAP, and such independent public accountants shall also unqualifiedly certify
that in making the examinations necessary to their certification mentioned above
they have reviewed the terms of this Agreement and the accounts and conditions
of Borrower during the accounting period covered by the certificate and that
such review did not disclose the existence of any condition or event which
constitutes an Event of Default under Sections 5.12 and 5.13, together with
copies of any management letters provided by such accountants to management of
Borrower;

(iii) within fifteen (15) days of the end of each Quarter, Borrower’s accounts
receivable aging report, accounts payable aging report, inventory reports and
such other reports as Administrative Agent reasonably deems necessary, certified
by Borrower’s chief financial officer as true and correct, all in form and
substance reasonably satisfactory to Administrative Agent; and

(iv) within fifteen (15) days of filing with the applicable Government
Authority, Borrower shall furnish, or shall cause to be furnished, to
Administrative Agent copies of the annual federal and state income tax returns
of Borrower for the immediately preceding year;

(b) Notice of Event of Default. Promptly upon becoming aware of the existence of
any condition or event which constitutes a Default (if the same is continuing)
or an Event of Default under this Agreement, a written notice specifying the
nature and period of existence thereof and what action Borrower is taking (and
proposes to take) with respect thereto;

(c) Notice of Claimed Default. Promptly upon receipt by Borrower, written notice
of default given to Borrower by any creditor for Indebtedness for borrowed money
with an aggregate amount in excess of Five Hundred Thousand and 00/100 Dollars
($500,000.00), otherwise holding long term Indebtedness of Borrower; and

 

-39-



--------------------------------------------------------------------------------

(d) Securities and Other Reports. If Borrower shall be required to file reports
with the Securities and Exchange Commission pursuant to Section 13(a) or 15(d)
of the Securities Exchange Act of 1934, as amended, promptly upon its becoming
available, one copy of each financial statement, report, notice or proxy
statement sent by Borrower to stockholders generally, and a copy of each regular
or periodic report, and any registration statement, or prospectus in respect
thereof, filed by Borrower with any securities exchange or with federal or state
securities and exchange commissions or any successor agency.

5.15 Officers’ Certificates. Along with the set of financial statements
delivered to Administrative Agent at the end of each fiscal quarter pursuant to
Section 5.14(a)(i) and the annual financial statements delivered pursuant to
Section 5.14(a)(ii), Borrower shall deliver to Administrative Agent a
certificate (“Covenant Compliance Certificate”) (in the form of Exhibit E) from
the chief financial officer, chief executive officer or president of Borrower
(and as to certificates accompanying the annual financial statements of
Borrower, also certified by Borrower’s independent certified public accountant)
setting forth:

(a) Event of Default. That the signer has reviewed the relevant terms of this
Agreement, and has made (or caused to be made under his/her supervision) a
review of the transactions and conditions of Borrower from the beginning of the
accounting period covered by the financial statements being delivered therewith
to the date of the certificate, and that such review has not disclosed the
existence during such period of any condition or event which constitutes a
Default or an Event of Default or, if any such condition or event exists,
specifying the nature and period of existence thereof and what action Borrower
has taken or proposes to take with respect thereto.

(b) Covenant Compliance. The information (including detailed calculations)
required in order to establish that Borrower is in compliance with the
requirements of Section 5.14 as of the end of the period covered by the
financial statements delivered.

5.16 Audits and Inspection; Appraisals. Borrower shall permit any of
Administrative Agent’s officers or other representatives to visit and inspect on
one (1) occasion during any twelve (12)-month period (unless an Event of Default
has occurred and is continuing in which case such limitation shall not be
applicable)upon reasonable notice during business hours any of the locations of
Borrower and each of its Subsidiaries (provided that, while an Event of Default
exists, Administrative Agent may make such visits and inspections at any time
without prior notice) to examine and audit all of Borrower’s Property, books of
account, records, reports and other papers, to make copies and extracts
therefrom and to discuss its affairs, finances and accounts with its officers,
employees and independent certified public accountants all at Borrower’s expense
at the standard rates charged by Administrative Agent for such activities
(including with respect to any field examinations), plus Administrative Agent’s
reasonable out-of-pocket expenses (all of which amounts shall be Expenses).
Administrative Agent may, in its discretion require Inventory appraisals if an
Event of Default exists, at Borrower’s sole cost and expense. Appraisals shall
be done by an appraiser reasonably acceptable to Administrative Agent and shall
be in form and substance satisfactory to Administrative Agent.

5.17 Tax Returns, Financial Statements and Other Reports. Borrower further
agrees that, if requested by Administrative Agent, it shall promptly furnish
Administrative Agent with copies of all reports filed with any federal, state or
local Governmental Authority.

5.18 Information to Participant. Administrative Agent may divulge to any
participant, assignee or co-lender or prospective participant, assignee or
co-lender it may obtain in the Revolving Credit or Term Loan or any portion
thereof, all information, and furnish to such Person copies of any reports,
financial statements, certificates, and documents obtained under any provision
of this Agreement, or related agreements and documents, subject to Section 9.23.

 

-40-



--------------------------------------------------------------------------------

5.19 Material Adverse Developments. Borrower agrees that promptly upon becoming
aware of any development or other information outside the ordinary course of
business and excluding matters of a general economic, financial or political
nature which would reasonably be expected to have a Post-Closing Material
Adverse Effect it shall give to Administrative Agent notice specifying the
nature of such development or information and such anticipated effect.

5.20 Places of Business. Borrower shall give thirty (30) days prior written
notice to Administrative Agent of any changes in the location of any of
Borrower’s or any of its Subsidiaries’ respective places of business, of the
places where records concerning its Accounts or where its Inventory are kept, or
the establishment of any new, or the discontinuance of any existing place of
business; provided that Borrower may not establish its principal place of
business outside of the United States.

5.21 Commercial Tort Claims. Borrower will immediately notify Administrative
Agent in writing in the event that Borrower or any its Subsidiaries becomes a
party to or obtains any rights with respect to any Commercial Tort Claim with a
value in excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00). Such
notification shall include information sufficient to describe such Commercial
Tort Claim, including, but not limited to, the parties to the claim, the court
in which the claim was commenced, the docket number assigned to such claim, if
any, and a detailed explanation of the events that gave rise to the claim.
Borrower shall execute and deliver to Administrative Agent all documents and/or
agreements necessary to grant Administrative Agent a security interest in such
Commercial Tort Claim to secure the Obligations. Borrower authorizes
Administrative Agent to file (without Borrower’s signature) initial financing
statements or amendments, as Administrative Agent deems necessary to perfect its
security interest in the Commercial Tort Claim.

5.22 Letter of Credit Rights. Borrower shall provide Administrative Agent with
written notice of any letters of credit with a value in excess of Five Hundred
Thousand and 00/100 Dollars ($500,000.00) for which Borrower or any of its
Subsidiaries is the beneficiary. Borrower shall execute and deliver (and use
commercially reasonable efforts to cause to be executed or delivered) to
Administrative Agent all documents and agreements as Administrative Agent may
request in order to obtain and perfect its security interest in such Letter of
Credit Rights.

5.23 Cross-Default. THE LOANS CONTEMPLATED BY THIS AGREEMENT SHALL BE
CROSS-DEFAULTED WITH ALL OTHER EXISTING AND FUTURE NOTES AND OTHER LOAN
DOCUMENTS FROM BORROWER TO ANY LENDER (COLLECTIVELY, THE “ADDITIONAL LOAN
DOCUMENTS”), WHEREBY (a) AN EVENT OF DEFAULT UNDER ANY OF THE ADDITIONAL LOAN
DOCUMENTS SHALL BE DEEMED AN EVENT OF DEFAULT UNDER THIS AGREEMENT AND ALL LOAN
DOCUMENTS, AND (b) AN EVENT OF DEFAULT UNDER THIS AGREEMENT OR ANY LOAN
DOCUMENTS SHALL BE DEEMED AN EVENT OF DEFAULT UNDER ALL ADDITIONAL LOAN
DOCUMENTS.

SECTION 6

BORROWER’S NEGATIVE COVENANTS

Borrower covenants that until all of the Obligations due under the Loan
Documents are paid and satisfied in full and the Revolving Credit has been
terminated, that:

 

-41-



--------------------------------------------------------------------------------

6.1 Mergers, Consolidation, and Acquisitions.

(a) Neither Borrower nor any Subsidiary shall merge, dissolve, liquidate,
consolidate with or into another Person or make an Asset Sale of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
or acquire all or substantially all of the assets or more than fifty percent
(50%) of the Capital Stock of any other Person (or other interest that would
require consolidation of the acquired Person with the Borrower under GAAP).

(b) Notwithstanding Section 6.1(a), Borrower or a Subsidiary may (x) consummate
the transactions contemplated by the Pioneer Surgical Technologies Merger
Agreement and (y) acquire all or substantially all the assets of a Person or
line of business of such Person, or not less than fifty-one percent (51%) of the
Capital Stock of a Person (referred to herein as the “Acquired Entity”);
provided that, with respect to any such transaction pursuant to clause (y):

(i) at the time of such acquisition, no Default or Event of Default has occurred
and is continuing, and such acquisition will not otherwise create a Default or
an Event of Default hereunder;

(ii) in any merger or consolidation, the surviving Person shall be either
Borrower or a Subsidiary;

(iii) the business to be acquired is predominantly in the same line of business
as Borrower, or in businesses reasonably related or incidental thereto;

(iv) the board of directors and (if required by applicable law) the
shareholders, or the equivalent of each thereof, of the business to be acquired
have approved such acquisition as evidenced by written resolutions or consents
evidencing such approval;

(v) (A) in the case of an asset acquisition, all of the assets acquired shall be
acquired by Borrower or by a Domestic Subsidiary, and such Domestic Subsidiary
shall, within fifteen (15) days thereafter (or such longer period approved by
the Administrative Agent), become a Guarantor hereunder in accordance with
Section 5.11, if it is not already a Guarantor, and shall pledge (or cause to be
pledged) all of its assets to the Administrative Agent for the benefit of
Lenders or (B) in the case of an acquisition of one hundred percent (100%) of
the Capital Stock of the acquired company, such acquired company shall, within
fifteen (15) days thereafter (or such longer period approved by the
Administrative Agent), become a Guarantor in accordance with Section 5.11 and
shall grant a first priority security interest (or cause to be granted a first
priority security interest) in all of its assets to the Administrative Agent for
the benefit of the Lenders, or such acquired company shall be merged with and
into Borrower or a Guarantor (which shall be the surviving entity) and (C) in
all such cases, such Person shall otherwise comply with the provisions of
Section 5.11 and the other provisions of this Agreement; and

(vi) the cash consideration to be paid by Borrower or the applicable Domestic
Subsidiary in connection with any acquisition or series of related acquisitions
(including in such cash consideration any deferred cash payments, contingent or
otherwise, and the aggregate amount of all liabilities assumed or, in the case
of an acquisition of the Capital Stock of the acquisition target, including all
liabilities of such acquisition target shall not exceed the Maximum Acquisition
and Investment Amount (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.1(b) being referred to as a “Permitted Acquisition”).

 

-42-



--------------------------------------------------------------------------------

6.2 Dispositions. Neither Borrower nor any of its Subsidiaries shall make any
Disposition or enter into any agreement to make any Disposition, except:

(a) Dispositions of obsolete, abandoned, or worn out or no longer useful
property, whether now owned or hereafter acquired, in the ordinary course of
business;

(b) Dispositions of Inventory in the ordinary course of business;

(c) casualty events or condemnations to the extent such events are deemed to
constitute Dispositions;

(d) compromise and settlement of accounts receivable of disputed accounts and
accounts of insolvent customers to the extent such compromise and settlement is
made in the ordinary course of business in amounts;

(e) Dispositions of accounts receivable for purposes of collection in the
ordinary course of business;

(f) the termination of any lease, sublease, license or sublicense of real estate
to which Borrower or any Subsidiary is party to the extent such real estate is
no longer required by such Person in the ordinary course of its business, or the
termination of any such lease, sublease, license or sublicense at the end of its
applicable term;

(g) Dispositions pursuant to Standard Outbound IP Agreements; or

(h) other Dispositions of property with an aggregate value not to exceed Five
Hundred Thousand and 00/100 Dollars ($500,000.00) during any calendar year.

6.3 Liens and Encumbrances. Neither Borrower nor any of its Subsidiaries shall:
(a) execute a negative pledge agreement with any Person covering any of its
Property, or (b) cause or permit or agree or consent to cause or permit in the
future (upon the happening of a contingency or otherwise), its Property
(including, without limitation, the Collateral), whether now owned or hereafter
acquired, to be subject to a Lien or be subject to any claim except for
Permitted Liens.

6.4 Transactions With Affiliates.

(a) Borrower shall not enter into any transaction with any Affiliate, including,
without limitation, the purchase, sale, or exchange of Property, or the loaning
or giving of funds to any Affiliate unless: (i) such Affiliate is engaged in a
business substantially related to the business conducted by Borrower and the
transaction is in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s business and upon terms substantially the same and no
less favorable to Borrower as it would obtain in a comparable arm’s length
transactions with any Person not an Affiliate, and so long as such transaction
is not prohibited hereunder; (ii) such Affiliate is a Subsidiary (other than RTI
Donor Services); (iii) such transaction is the issuance of the Preferred Stock
to WSHP Biologics Holdings pursuant to the Preferred Stock Investment Agreement
and the other transactions contemplated by the Waterstreet Agreements; or
(iv) such transaction is intended for incidental administrative purposes.

(b) Borrower shall not create or acquire any Subsidiary except (i) as otherwise
provided in this Agreement or (ii) in compliance with Section 5.11.

 

-43-



--------------------------------------------------------------------------------

6.5 Guarantees. Excepting the endorsement in the ordinary course of business of
negotiable instruments for deposit or collection, neither Borrower nor any of
its Subsidiaries shall become or be liable, directly or indirectly, primary or
secondary, matured or contingent, in any manner, whether as guarantor, surety,
accommodation maker, or otherwise, for the existing or future Indebtedness of
any kind of any Person, other than Permitted Indebtedness.

6.6 Distributions, Bonuses and Other Indebtedness. Except for Distributions on
the Preferred Stock in accordance with this Agreement and Distributions by any
Subsidiary of Borrower to Borrower or a Domestic Subsidiary of Borrower,
Borrower shall not: (a) declare or pay or make any forms of Distribution to
holders of Borrower’s Capital Stock; (b) declare or pay any bonus compensation
to its officers if an Event of Default exists or would result from the payment
thereof; (c) hereafter incur or become liable for any Indebtedness other than
Permitted Indebtedness; or (d) make any payments on Subordinated Debt, if any,
not permitted by the applicable Subordination Agreement. The previous provisions
to the contrary notwithstanding, the Borrower shall have the right to make
Distributions to holders of Borrower’s Capital Stock upon the prior written
consent of the Administrative Agent.

6.7 Loans and Investments. Neither Borrower nor any of its Subsidiaries shall
make or have outstanding loans, advances, extensions of credit or capital
contributions to, or investments in, any Person other than: (a) Permitted
Investments; (b) Standard Inbound IP Agreements; (c) loans to Borrower or to
Subsidiaries of Borrower; (d) Investments otherwise permitted under
Section 6.1(b); (e) loans to employees of Borrower and its Subsidiaries existing
on the Closing in an aggregate amount of less than One Million and 00/100
Dollars ($1,000,000.00); and (f)Permitted Capital Stock Investment so long as
the cash consideration to be paid by Borrower or the applicable Subsidiary in
connection with such Permitted Capital Stock Investment does not exceed the
Maximum Acquisition and Investment Amount; provided, Borrower shall grant to
Administrative Agent a first priority security interest in the Capital Stock
acquired as part of such Permitted Capital Stock Investment.

6.8 Use of Name of Lenders. Neither Borrower nor any of its Subsidiaries shall
use Administrative Agent’s or any Lender’s name in connection with any of its
business operations. Nothing herein contained is intended to permit or authorize
Borrower to make any contract on behalf of Administrative Agent or any Lender.

6.9 Miscellaneous Covenants.

(a) Neither Borrower nor any of its Subsidiaries shall become a party to any
contract or agreement which at the time of becoming a party to such contract or
agreement would (i) invalidate any of the Loan Documents or (ii) cause an Event
of Default under Sections 5.12 or 5.13 (as measured as of the time of becoming a
party to such contract or agreement).

(b) Neither Borrower nor any of its Subsidiaries shall carry or purchase any
“margin stock” within the meaning of Regulations U, T or X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II.

6.10 Jurisdiction of Organization. Borrower shall not change its jurisdiction of
organization.

6.11 Preferred Stock. Borrower shall not amend its Certificate of Incorporation,
including, without limitation, the Preferred Stock Certificate of Designation,
as in effect of the Closing Date in a manner materially adverse to any Lender.

 

-44-



--------------------------------------------------------------------------------

SECTION 7

DEFAULT

7.1 Events of Default. Each of the following events shall constitute an event of
default (each, an “Event of Default”):

(a) Payments. If Borrower fails to make any payment of principal or interest
under the Obligations within three (3) Business Days of the date such payment is
due and payable; or

(b) Other Charges. If Borrower fails to pay any other charges, fees, Expenses or
other monetary obligations owing to Lenders arising out of or incurred in
connection with this Agreement within three (3) Business Days of the date such
payment is due and payable; or

(c) Loan Document Defaults. If Borrower or any other Person (other than any
Lender) party to a Loan Document fails to perform, comply with or observe any
covenant or undertaking contained in any Loan Document and (other than with
respect to the covenants contained in Sections 5.11 and 5.12 and Section 6
(excluding Section 6.9(a)) for which no cure period shall exist), such failure
continues for fifteen (15) days (or in the case of Section 6.9(a), thirty
(30) days) after a responsible officer of Borrower has actual knowledge thereof;
or

(d) Uninsured Loss. If there shall occur any uninsured damage to or loss, theft,
or destruction in excess of Two Million and 00/100 Dollars ($2,000,000.00) in
the aggregate with respect to any portion of any Property of Borrower; or

(e) Warranties or Representations and Financial Statements. If any warranty,
representation or other statement by or on behalf of Borrower contained in or
pursuant to this Agreement, the other Loan Documents or in any document
statement, report, financial statement, certificate, agreement or instrument
furnished in compliance with, relating to, or in reference to this Agreement, is
false, erroneous, or misleading in any material respect when made; or

(f) Agreements with Others. (i) If Borrower shall default beyond any grace
period in the payment of principal or interest of any Indebtedness of Borrower
with a principal amount in excess of Five Hundred Thousand and 00/100 Dollars
($500,000.00); or (ii) if Borrower otherwise defaults under the terms of any
such Indebtedness if the effect of any such default is to enable the holder of
such Indebtedness to accelerate the payment of Borrower’s obligations, which are
the subject thereof, prior to the maturity date or prior to the regularly
scheduled date of payment; or

(g) Other Agreements with Lender. If Borrower breaches or violates the terms of,
or if a default (and expiration of any applicable cure period), or an Event of
Default, occurs under, any Interest Hedging Instrument or any other existing or
future agreement (related or unrelated) (including, without limitation, the
other Loan Documents) between Borrower and Lender; or

(h) Judgments. If any final judgment for the payment of money in excess of One
Million and 00/100 Dollars ($1,000,000.00) in the aggregate (i) which is not
paid or fully covered by insurance or (ii) for which Borrower has not
established a cash or cash equivalent reserve in the full amount of such
judgment, shall be rendered by a court of record against Borrower and such
judgment shall continue unsatisfied and in effect for a period of thirty
(30) consecutive days without being vacated, discharged, satisfied or bonded
pending appeal; or

(i) Assignment for Benefit of Creditors. If Borrower makes or proposes in
writing, an assignment for the benefit of creditors generally, offers a
composition or extension to creditors, or makes or sends notice of an intended
bulk sale of any business or assets now or hereafter owned or conducted by
Borrower; or

 

-45-



--------------------------------------------------------------------------------

(j) Bankruptcy, Dissolution. Upon the commencement of any action for the
dissolution or liquidation of Borrower, or the commencement of any proceeding to
avoid any transaction entered into by Borrower, or the commencement of any case
or proceeding for reorganization or liquidation of Borrower’s debts under the
Bankruptcy Code or any other state or federal law, now or hereafter enacted for
the relief of debtors, whether instituted by or against Borrower; provided
however, that Borrower shall have thirty (30) days to obtain the dismissal or
discharge of involuntary proceedings filed against it, it being understood that
during such thirty (30) day period, Lender shall not be obligated to make
Advances hereunder and Lender may seek adequate protection in any bankruptcy
proceeding; or

(k) Receiver. Upon the appointment of a receiver, liquidator, custodian, trustee
or similar official or fiduciary for any Borrower or for Borrower’s Property; or

(l) Termination of Business. If Borrower ceases any material portion of its
business operations as presently conducted; or

(m) Pension Benefits. If Borrower fails to comply with ERISA so that proceedings
are commenced to appoint a trustee under ERISA to administer Borrower’s employee
plans or the PBGC institutes proceedings to appoint a trustee to administer such
plan(s), or a Lien is entered against the Borrower to secure any funding
deficiency or claim or a “reportable event” as defined under ERISA occurs (for
which notice has not been waived by the PBGC) and any such event or occurrence
that results in a Material Adverse Effect; or

(n) Investigations. Borrower has engaged in any type of activity which results
in the forfeiture of any material property of Borrower to any governmental
entity, federal, state or local; or

(o) Change of Control. If there shall occur a Change of Control; or

(p) Liens. If any Lien in favor of Lender on a material part of the Collateral
shall cease to be valid, enforceable and perfected and prior to all other Liens
other than Permitted Liens or if Borrower or any Governmental Authority shall
assert any of the foregoing.

7.2 Rights and Remedies on Default.

(a) In addition to all other rights, options and remedies granted or available
to Administrative Agent on behalf of Lenders under this Agreement or the Loan
Documents (each of which is also then exercisable by Administrative Agent), or
otherwise available at law or in equity, upon or at any time after the
occurrence and during the continuance of a Default or an Event of Default,
Lender may, in its discretion, withhold or cease making Advances under the
Revolving Credit.

(b) In addition to all other rights, options and remedies granted or available
to Administrative Agent on behalf of Lenders under this Agreement or the Loan
Documents (each of which is also then exercisable by Administrative Agent on
behalf of Lenders), or otherwise available at law or in equity, upon or at any
time after the occurrence and during the continuance of an Event of Default
Administrative Agent on behalf of Lenders may, in its discretion, terminate the
Revolving Credit and declare the Obligations (other than any Obligations arising
under an Interest Hedging Instrument) immediately due and payable, all without
demand, notice, presentment or protest or further action of any kind (it also
being understood that the occurrence of any of the events or conditions set
forth in Sections 7.1(i), (j) or (k) shall automatically cause an acceleration
of the Obligations (other than any Obligations arising under an Interest Hedging
Instrument).

 

-46-



--------------------------------------------------------------------------------

(c) In addition to all other rights, options and remedies granted or available
to Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Administrative Agent on behalf of Lenders), or otherwise
available at law or in equity, upon or at any time after the acceleration of the
Obligations following the occurrence of an Event of Default, upon Administrative
Agent’s request, Borrower shall establish a lockbox with Administrative Agent
through which Borrower and its Subsidiaries shall instruct all Account Debtors
to make payment on Accounts. Borrower shall execute such agreements as
Administrative Agent may require, to establish the lockbox.

(d) In addition to all other rights, options and remedies granted or available
to Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Administrative Agent on behalf of Lenders), or otherwise
available at law or in equity, upon or at any time after the acceleration of the
Obligations following the occurrence and continuation of an Event of Default
(other than the rights with respect to clause (iv) below which Administrative
Agent may exercise at any time after an Event of Default and regardless of
whether there is an acceleration), Lender may, in its discretion, exercise all
rights under the UCC and any other applicable law or in equity, and under all
Loan Documents permitted to be exercised after the occurrence of an Event of
Default, including the following rights and remedies (which list is given by way
of example and is not intended to be an exhaustive list of all such rights and
remedies):

(i) The right to take possession of, send notices regarding and collect directly
the Collateral, with or without judicial process (including without limitation
the right to notify the United States postal authorities to redirect mail
addressed to Borrower to an address designated by Administrative Agent); or

(ii) By its own means or with judicial assistance, enter Borrower’s premises and
take possession of the Collateral, or render it unusable, or dispose of the
Collateral on such premises in compliance with subsection (e) below, without any
liability for rent, storage, utilities or other sums, and Borrower shall not
resist or interfere with such action; or

(iii) Require Borrower at Borrower’s expense to assemble all or any part of the
Collateral (other than real estate or fixtures) and make it available to
Administrative Agent at any place designated by Administrative Agent; or

(iv) The right to reduce or modify the Maximum Revolving Credit Limit or to
modify the terms and conditions upon which Lender may be willing to consider
making Advances under the Revolving Credit or to take additional reserves
against the Revolving Credit; or

(v) The right to enjoin any violation of Section 7.1, it being agreed that each
Lender’s remedies at law are inadequate.

(e) Borrower hereby agrees that a notice received by it at least seven (7) days
before the time of any intended public sale or of the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable inventory or Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Administrative Agent on behalf of Lender without prior notice to
Borrower. Borrower covenants and agrees not to interfere with or impose any
obstacle to Administrative Agent’s exercise of its rights and remedies with
respect to the

 

-47-



--------------------------------------------------------------------------------

Collateral, after the occurrence of an Event of Default hereunder.
Administrative Agent shall have no obligation to clean up or prepare the
Collateral for sale. If Administrative Agent sells any of the Collateral upon
credit, Borrower will only be credited with payments actually made by the
purchaser thereof, that are received by Administrative Agent on behalf of
Lenders. Administrative Agent may, in connection with any sale of the Collateral
specifically disclaim any warranties of title or the like.

7.3 Nature of Remedies. All rights and remedies granted Administrative Agent on
behalf of Lenders under this Agreement and under the Loan Documents, or
otherwise available at law or in equity, shall be deemed concurrent and
cumulative, and not alternative remedies, and Administrative Agent may proceed
with any number of remedies at the same time until all Obligations are satisfied
in full. The exercise of any one right or remedy shall not be deemed a waiver or
release of any other right or remedy, and Lender, upon or at any time after the
occurrence of an Event of Default, may proceed against Borrower, at any time,
under any agreement, with any available remedy and in any order.

7.4 Set-Off. In addition to all other rights, options and remedies granted or
available to Administrative Agent on behalf of Lenders under this Agreement or
the Loan Documents (each of which is also then exercisable by Lender), upon or
at any time after the occurrence and during the continuance of an Event of
Default, Administrative Agent on behalf of Lenders (and any participant) shall
have and be deemed to have, without notice to Borrower, the immediate right of
set-off against any bank account of Borrower with any Lender, or of Borrower
with any other subsidiary of Lenders or Bank Affiliate or any participant and
may apply the funds or amount thus set-off against any of Borrower’s Obligations
hereunder. If any bank account of Borrower with any Lender, any other subsidiary
of such Lender or any Bank Affiliate or any participant is attached or otherwise
liened or levied upon by any third party, such Lender (and such participant)
shall have and be deemed to have, without notice to Borrower, the immediate
right of set-off and may apply the funds or amount thus set-off against any of
Borrower’s Obligations hereunder.

SECTION 8

ADMINISTRATIVE AGENT

8.1 Appointment. Lenders hereby irrevocably designate and appoint Administrative
Agent as administrative agent to act as specified herein and in the other Loan
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize,
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

8.2 Nature of Duties.

(a) The Administrative Agent, the Joint Lead Arrangers, and the Book Runners
shall not have any duties or responsibilities except those expressly set forth
in this Agreement and in the other Loan Documents. Neither the Administrative
Agent nor any of its officers, directors, agents, employees or affiliates shall
be liable for any action taken or omitted by it or them hereunder or under any
other Loan Document or in connection herewith or therewith, unless caused by its
or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender or the holder of
any Note; and nothing in this Agreement or in any other Loan Document, expressed
or implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein.

 

-48-



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, each Joint Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Loan Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that each Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Section 8.6. Without limitation of the
foregoing, each Joint Lead Arranger shall not, solely by reason of this
Agreement or any other Loan Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

8.3 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Borrower
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of Borrower and its Subsidiaries
and, except as expressly provided in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Loan Document or the financial condition of Borrower or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Loan Document, or the financial condition of Borrower or
any of its Subsidiaries or the existence or possible existence of any Default or
Event of Default.

8.4 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.

8.5 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Loan Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

8.6 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in

 

-49-



--------------------------------------------------------------------------------

determining the Required Lenders (determined as if there were no Defaulting
Lenders) for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Loan Document or in any way relating to or arising
out of this Agreement or any other Loan Document; provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

8.7 Administrative Agent in Its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Required Lenders” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities. The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to Borrower or any Affiliate of Borrower (or any Person engaged in a
similar business with Borrower or any Affiliate thereof) as if they were not
performing the duties specified herein, and may accept fees and other
consideration from Borrower or any Affiliate of Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

8.8 Holders. Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes hereof unless and until a written notice of
the assignment, transfer or endorsement thereof, as the case may be, shall have
been filed with the Administrative Agent. Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

8.9 Resignation by the Administrative Agent.

(a) Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Loan Documents at any time
by giving fifteen (15) Business Days’ prior written notice to the Lenders and,
unless a Default or an Event of Default then exists, Borrower. Such resignation
shall take effect upon the appointment of a successor Administrative Agent
pursuant to clauses (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor administrative agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that Borrower’s approval shall not be required if an Event of Default
then exists).

(c) If a successor administrative agent shall not have been so appointed within
such fifteen (15)-Business Day period, Administrative Agent, with the consent of
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor administrative agent who shall serve as
administrative agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor administrative agent as provided above.

 

-50-



--------------------------------------------------------------------------------

(d) If no successor administrative agent has been appointed pursuant to clause
(b) or (c) above by the twentieth (20th) Business Day after the date such notice
of resignation was given by Administrative Agent, Administrative Agent’s
resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of Administrative Agent hereunder and/or under
any other Loan Document until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided above.

(e) Upon a resignation of Administrative Agent pursuant to this Section 8.9, the
administrative agent shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents and the provisions of this Section 8 (and
the analogous provisions of the other Loan Documents) shall continue in effect
for the benefit of the Administrative Agent for all of its actions and inactions
while serving as the Administrative Agent.

8.10 Collateral Matters.

(a) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Documents for the benefit of the Lenders. Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Administrative Agent is hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to an Event of Default, to take any action with respect to
any Collateral or Security Documents which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of this Agreement and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than Borrower and its Subsidiaries) upon the sale or other disposition thereof
in compliance with this Agreement, (iii) if approved, authorized or ratified in
writing by the Required Lenders or as otherwise may be expressly provided in the
relevant documentation granting such Lien.

(c) Administrative Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by Borrower
or any of its Subsidiaries or is cared for, protected or insured or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Administrative Agent in this Section 8.10 or in any of the Security Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

-51-



--------------------------------------------------------------------------------

(d) To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
ten (10) days after demand therefor, any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due Administrative Agent under this Section 8.10(d). The agreements in
this Section 8.10(d) shall survive the resignation and/or replacement of
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all other obligations.

8.11 Delivery of Information. Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by Administrative Agent
from Borrower or any of its Subsidiaries, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Loan
Document except (i) as specifically provided in this Agreement or any other Loan
Document and (ii) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of Administrative Agent at the
time of receipt of such request and then only in accordance with such specific
request.

SECTION 9

MISCELLANEOUS

9.1 Governing Law. THIS AGREEMENT, AND ALL MATERS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF FLORIDA.
THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED
TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

9.2 Integrated Agreement. The Notes, the other Loan Documents, all related
agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Lenders’
rights and remedies. If, after applying the foregoing, an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment thereto
and shall control.

9.3 Waiver. No omission or delay by Lender in exercising any right or power
under this Agreement or any related agreements and documents will impair such
right or power or be construed to be a waiver of any Default, or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and as to Borrower no waiver will be valid unless
in writing and signed by Administrative Agent and Lenders and then only to the
extent specified.

 

-52-



--------------------------------------------------------------------------------

9.4 Indemnity.

(a) Borrower releases and shall indemnify, defend and hold harmless
Administrative Agent and each Lender and each of its respective officers,
employees and agents, of and from any claims, demands, liabilities, obligations,
judgments, injuries, losses, damages and costs and expenses (including, without
limitation, reasonable legal fees) resulting from (i) acts or conduct of
Borrower under, pursuant or related to this Agreement and the other Loan
Documents, (ii) Borrower’s breach or violation of any representation, warranty,
covenant or undertaking contained in this Agreement or the other Loan Documents,
(iii) Borrower’s failure to comply with any Requirement of Law, and (iv) any
claim by any other creditor of Borrower against Administrative Agent or any
Lender arising out of any transaction whether hereunder or in any way related to
the Loan Documents and all costs, expenses, fines, penalties or other damages
resulting therefrom, except to the extent resulting from acts or conduct of
Administrative Agent or any Lender constituting willful misconduct or gross
negligence.

(b) Promptly after receipt by an indemnified party under Section 9.4(a) of
notice of the commencement of any action by a third party, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. The omission so to notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnified party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under
Section 9.4(a) for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.

9.5 Time. Whenever Borrower shall be required to make any payment, or perform
any act, on a day which is not a Business Day, such payment may be made, or such
act may be performed, on the next succeeding Business Day. Time is of the
essence in Borrower’s performance under all provisions of this Agreement and all
related agreements and documents.

9.6 Expenses of Lender. At Closing and from time to time thereafter, Borrower
will pay, upon demand of Administrative Agent, all reasonable costs, fees and
expenses of Administrative Agent and each Lender in connection with (a) the
analysis, negotiation, preparation, execution, administration, delivery and
termination of this Agreement, and other Loan Documents and the documents and
instruments referred to herein and therein, and any amendment, amendment and
restatement, supplement, waiver or consent relating hereto or thereto, whether
or not any such amendment, amendment and restatement, supplement, waiver or
consent is executed or becomes effective, search costs, the reasonable fees,
expenses and disbursements of counsel for Administrative Agent, any fees or
expenses incurred by Administrative Agent or any Lender under Section 5.11 for
which Borrower is obligated thereunder, and reasonable charges of any expert
consultant to Administrative Agent, (b) the enforcement of Administrative
Agent’s and each Lender’s rights hereunder, or the collection of any payments
owing from Borrower under this Agreement or the other Loan Documents or the
protection, preservation or defense of the rights of Administrative Agent and
each Lender hereunder and under the other Loan Documents, and (c) any
refinancing or restructuring of the credit arrangements provided under this
Agreement and other Loan Documents in the nature of a “work-out” or of any
insolvency or bankruptcy proceedings, or otherwise (including the reasonable
fees and disbursements of counsel for Administrative Agent and, with respect to
clauses (b) and (c), reasonable allocated costs of internal counsel)
(collectively, the “Expenses”).

 

-53-



--------------------------------------------------------------------------------

9.7 Brokerage. This transaction was brought about and entered into by
Administrative Agent, Lenders and Borrower acting as principals and without any
brokers, agents or finders being the effective procuring cause hereof. Borrower
represents that it has not committed Administrative Agent or any Lender to the
payment of any brokerage fee, commission or charge in connection with this
transaction. If any such claim is made on Administrative Agent or any Lender by
any broker, finder or agent or other person, Borrower hereby indemnifies,
defends and saves such party harmless against such claim and further will
defend, with counsel satisfactory to Administrative Agent, any action or actions
to recover on such claim, at Borrower’s own cost and expense, including such
party’s reasonable counsel fees. Borrower further agrees that until any such
claim or demand is adjudicated in such party’s favor, the amount demanded shall
be deemed an Obligation of Borrower under this Agreement.

9.8 Notices.

(a) Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed given if delivered in person to the person listed
below or if sent by telecopy or by nationally recognized overnight courier, as
follows, unless such address is changed by written notice hereunder:

 

If to Administrative Agent to:    TD Bank, N.A.    9715 N. Gate Parkway   
Jacksonville, Florida 32246    Attention: Mike Nursey    Telecopy No.
904-265-0295 With copies to:    Rogers Towers, P.A.    1301 Riverplace Blvd.,
Suite 1500    Jacksonville, Florida 32207    Attention: Charles R. Curley, Jr.
and Timothy F. May    Telecopy No. 904-396-0663 If to Lenders to:    To the
addresses set forth on Exhibit A If to Borrower to:    RTI Surgical, Inc.   
11631 Research Circle    Alachua, Florida 32015    Attention: General Counsel   
Telecopy No.:                                      With copies to:    Norton
Rose Fulbright    666 Fifth Avenue    New York, New York 10103-3198   
Attention: Warren Nimetz    Telecopy No.: (212) 318-3400

(b) Any notice sent by Administrative Agent, any Lender, or Borrower by any of
the above methods shall be deemed to be given when so received.

 

-54-



--------------------------------------------------------------------------------

(c) Administrative Agent and Lenders shall be fully entitled to rely upon any
telecopy transmission or other writing purported to be sent by any Authorized
Officer (whether requesting an Advance or otherwise) as being genuine and
authorized.

9.9 Headings. The headings of any paragraph or Section of this Agreement are for
convenience only and shall not be used to interpret any provision of this
Agreement.

9.10 Survival. All warranties, representations, and covenants made by Borrower
herein, or in any agreement referred to herein or on any certificate, document
or other instrument delivered by it or on its behalf under this Agreement, shall
be considered to have been relied upon by Administrative Agent and Lenders, and
shall survive the delivery to Lenders of the Notes, regardless of any
investigation made by Administrative Agent or any Lender or on its behalf. All
statements in any such certificate or other instrument prepared and/or delivered
for the benefit of Administrative Agent and Lenders shall constitute warranties
and representations by Borrower hereunder. Except as otherwise expressly
provided in this Agreement, all covenants made by Borrower hereunder or under
any other agreement or instrument shall be deemed continuing until all
Obligations due under the Loan Documents are satisfied in full. All
indemnification obligations under this Agreement shall survive the termination
of this Agreement and payment of the Obligations due under the Loan Documents
for a period of two (2) years.

9.11 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties. Borrower may not
transfer, assign or delegate any of its duties or obligations hereunder.
Borrower acknowledges and agrees that any Lender may at any time, and from time
to time, (a) sell participating interests in the Loans, and Lender’s rights
hereunder to other financial institutions, and (b) sell, transfer, or assign the
Loans and Lender’s rights hereunder, to any one or more additional banks or
financial institutions, subject (as to Lender’s rights under this clause (b)) to
Borrower’s written consent, which consent shall not be unreasonably withheld;
provided that, no consent under this clause (b) shall be required if an Event of
Default exists at the time of such sale, transfer or assignment.

9.12 Duplicate Originals. Two (2) or more duplicate originals of this Agreement
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument.

9.13 Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower and
Lender.

9.14 Signatories. Each individual signatory hereto represents and warrants that
he is duly authorized to execute this Agreement on behalf of his principal and
that he executes the Agreement in such capacity and not as a party.

9.15 Third Parties. No rights are intended to be created hereunder, or under any
related agreements or documents for the benefit of any third party donee,
creditor or incidental beneficiary of Borrower. Nothing contained in this
Agreement shall be construed as a delegation to Lender of Borrower’s duty of
performance, including, without limitation, Borrower’s duties under any account
or contract with any other Person.

9.16 Discharge of Taxes, Borrower’s Obligations. Lender, in its sole discretion,
shall have the right at any time, and from time to time, with at least ten
(10) days prior notice to Borrower if Borrower fail to do so, to: (a) pay for
the performance of any of Borrower’s obligations hereunder, and (b) discharge
taxes or Liens, at any time levied or placed on Borrower’s Property in violation
of this Agreement unless Borrower is in good faith with due diligence by
appropriate proceedings contesting

 

-55-



--------------------------------------------------------------------------------

such taxes or Liens and maintaining proper reserves therefor in accordance with
GAAP. Expenses and advances shall be added to the Revolving Credit, and bear
interest at the rate applicable to the Revolving Credit, until reimbursed to
Lender. Such payments and advances made by Lender shall not be construed as a
waiver by Lender of a Default or Event of Default under this Agreement.

9.17 Consent to Jurisdiction. Borrower, Administrative Agent and each Lender
each hereby irrevocably consent to the non-exclusive jurisdiction of the Courts
of the State of Florida or the United States District Court for the Middle
District of Florida, Jacksonville Division in any and all actions and
proceedings whether arising hereunder or under any other agreement or
undertaking. Borrower waives any objection which Borrower may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens. Borrower
irrevocably agrees to service of process by certified mail, return receipt
requested to the address of the appropriate party set forth herein.

9.18 Additional Documentation. Borrower shall execute and/or re-execute, and
cause any Guarantor or other Person party to any Loan Document, to execute
and/or re-execute and to deliver to Administrative Agent or Administrative
Agent’s counsel, as may be deemed appropriate, any document or instrument signed
in connection with this Agreement which was incorrectly signed, as well as any
document or instrument which should have been signed at or prior to the Closing,
but which was not so signed and delivered. Borrower agrees to comply with any
written request by Lender within ten (10) days after receipt by Borrower of such
request.

9.19 Advertisement. Administrative Agent and each Lender, in its sole
discretion, shall have the right to announce and publicize the financing
established hereunder, as it deems appropriate, by means and media selected by
Administrative Agent or such Lender. Such publication shall include all
pertinent information relating to such financing, including without limitation,
the term, purpose, pricing, loan amount, name of Borrower. The form and content
of the published information shall be in the sole discretion of Administrative
Agent or such Lender and shall be considered the sole and exclusive property of
Administrative Agent or such Lender. All expenses related to publicizing the
financing shall be the sole responsibility of Administrative Agent or such
Lender.

9.20 Waiver of Jury Trial. BORROWER AND ADMINISTRATIVE AGENT AND EACH LENDER
EACH HEREBY WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION
WITH ANY LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH
RESPECT TO ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR
COMMUNICATIONS INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION,
AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF
THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

9.21 Consequential Damages. Neither Administrative Agent, any Lender nor any
agent or attorney of Administrative Agent or any Lender shall be liable for any
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations.

9.22 Release of Collateral. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender) to take any action requested by the Borrower having the
effect of releasing any Collateral or guarantee obligations (a) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with the provisions of this
Agreement, or (b) under the circumstances described in the

 

-56-



--------------------------------------------------------------------------------

immediately following sentence. At such time as the Loans and the Obligations
due under the Loan Documents shall have been paid in full, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

9.23 Confidentiality.

(a) The Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by or on behalf of Borrower, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (i) to the Administrative Agent, any other
Lender or any Affiliate thereof, (ii) subject to an agreement to comply with the
provisions of this Section 9.23, to any actual or prospective transferee or any
direct or indirect counterparty to any Hedging Agreement (or any professional
advisor to such counterparty), (iii) to its employees, directors, agents,
attorneys, accountants, representatives, consultants, auditors and other
professional advisors or those of any of its affiliates, (iv) upon the request
or demand of any Governmental Authority, (v) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (vi) if required to do so in connection with any
litigation or similar proceeding, (vii) that has been publicly disclosed,
(viii) in connection with the exercise of any remedy hereunder or under any
other Loan Document, or (ix) if agreed by Borrower or any Subsidiary of Borrower
in its sole discretion, to any other Person.

(b) Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Subsidiaries and Affiliates and
their related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to Borrower and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.

[SIGNATURES TO FOLLOW ON SEPARATE PAGE]

 

-57-



--------------------------------------------------------------------------------

WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.

 

RTI SURGICAL, INC., as Borrower By:  

            /s/ Robert P. Jordheim

Name:  

            Robert P. Jordheim

Title:  

            EVP & CFO

(Signature Page to Second Amended and Restated Loan Agreement)



--------------------------------------------------------------------------------

TD BANK, N.A., as Administrative Agent By:  

            /s/ Mike Nursey

Name:  

            Mike Nursey

Title:  

            Regional Vice President

TD BANK, N.A., as Lender By:  

            /s/ Mike Nursey

Name:  

            Mike Nursey

Title:  

            Regional Vice President

REGIONS BANK, as Lender By:  

            /s/ W. Brooks Hubbard

Name:  

            W. Brooks Hubbard

Title:  

            SVP

(Signature Page to Second Amended and Restated Loan Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

LENDERS

 

Lender

  

Notice Address

   Commitments and Applicable Percentages         Term Loan     Revolving Credit
        Amount      Percentage     Amount      Percentage   TD Bank, N.A.   

9715 N. Gate Parkway

Jacksonville, Florida 32246

Attention: Mike Nursey

Telecopy No. 904-265-0295

 

with copies to:

Rogers Towers, P.A.

1301 Riverplace Blvd.

Suite 1500

Jacksonville, Florida 32207

Attention: Charles R. Curley, Jr.

             and Timothy F. May

Telecopy No. 904-396-0663

   $ 37,500,000.00         62.5 %    $ 12,500,000.00         62.5 %  Regions
Bank   

One Nashville Place

150 4th Avenue North

10th Floor

Nashville, Tennessee 37219

Attention: W. Brooks Hubbard

Telecopy No.: (615) 748-8480

   $ 22,500,000.00         37.5 %    $ 7,500,000.00         37.5 % 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AUTHORIZATION CERTIFICATE

(Borrower Letterhead)

Date:                     

TD Bank, N.A., as Administrative Agent

9715 N. Gate Parkway

Jacksonville, Florida 32246

Attention:                     

Dear                     :

The following individuals are authorized to request loan advances against RTI
Surgical, Inc., a Delaware corporation formerly known as RTI Biologics, Inc.
(“Borrower”) line of credit and transfer funds from any of Borrower’s accounts
per written instructions received via fax:

 

    Authorized Person    Title   Signature 1.  

 

  

 

 

 

2.  

 

  

 

 

 

3.  

 

  

 

 

 

 

Acknowledged and approved: By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COVENANT COMPLIANCE CERTIFICATE

(Borrower Letterhead)

 

TD Bank, N.A., as Administrative Agent   Date:                      9715 N. Gate
Parkway   Jacksonville, Florida 32246   Attention:                       

The undersigned, the President of RTI Surgical, Inc., a Delaware corporation
formerly known as RTI Biologics, Inc. (“Borrower”), gives this certificate to TD
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), in accordance with the requirements of Section 5.15 of that certain
Second Amended and Restated Loan Agreement, dated             , 2013 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Loan Agreement”), by and among Borrower, Lenders and the Administrative Agent.
Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.

1. Based upon my review of the consolidated balance sheets and statements of
income of Borrower for the fiscal period ending             , 201  , copies of
which are attached hereto, I hereby certify that:

 

  (a) The Fixed Charge Coverage Ratio of Borrower is                     ;

 

  (b) The Leverage Ratio of Borrower is                     ; and

 

  (c) The Unrestricted Cash of Borrower is                     .

Attached as Schedule A are the details underlying such financial covenant
calculations.

2. No Default exists on the date hereof, other than:                      [if
none, so state]; and

3. No Event of Default exists on the date hereof, other than:
                     [if none, so state].

 

Very truly yours, By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING CERTIFICATE

(Borrower Letterhead)

 

TD Bank, N.A., as Administrative Agent   Date:                  9715 N. Gate
Parkway   Jacksonville, Florida 32246   Attention:                       

RTI Surgical, Inc., a Delaware corporation formerly known as RTI Biologics, Inc.
(“Borrower”) hereby requests an Advance in the amount of $             pursuant
to Section 2.3(b) of that certain Second Amended and Restated Loan Agreement,
dated             , 2013 (as amended, modified, supplemented or restated and in
effect from time to time, the “Loan Agreement”), by and among Borrower, Lenders
and the Administrative Agent. Capitalized terms used in this Certificate, unless
otherwise defined herein, shall have the meanings ascribed to them in the Loan
Agreement. The proposed date of the Advance is                     .

Borrower hereby represents and warrants to Administrative Agent and Lenders as
follows:

 

  a. There exists no Default or Event of Default under the Loan Agreement.

 

  b. All representations, warranties and covenants made in the Loan Agreement
are true and correct as of the date hereof.

 

  c. The aggregate principal amount of all Advances outstanding under the
Revolving Credit are $            .

 

RTI SURGICAL, INC. By:  

 

Name:  

 

Title:  

 